Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 1 of 102 Page ID
                                #:24251



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16 This Document Relates To:         ) CLASS ACTION
                                       )
  17        ALL ACTIONS.               ) STIPULATION OF SETTLEMENT
                                       )
  18                                   )
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 2 of 102 Page ID
                                #:24252



   1            This Stipulation of Settlement dated October 28, 2019 (the “Stipulation”) is
   2 made and entered into by and among: (i) Lead Plaintiff Iron Workers Local No. 25
   3 Pension Fund (“Lead Plaintiff” or “Plaintiff”) (on behalf of itself and each of the Class
   4 Members), by and through its counsel of record in the Litigation (as defined herein);
   5 and (ii) defendant Banc of California, Inc. (“Defendant Banc” or “Banc”), by and
   6 through its counsel of record in the Litigation. The Stipulation is intended to fully,
   7 finally, and forever resolve, discharge, and settle the Released Plaintiff’s Claims and
   8 Released Defendant’s Claims (as defined herein), subject to the approval of the Court
   9 and the terms and conditions set forth in this Stipulation.
  10 I.         THE LITIGATION
  11            The initial complaint in this Litigation was filed on January 23, 2017, in the
  12 United States District Court for the Central District of California, Southern Division
  13 (the “Court”). On May 1, 2017, the Court issued an order appointing Iron Workers
  14 Local No. 25 Pension Fund as Lead Plaintiff, and Robbins Geller Rudman & Dowd
  15 LLP (“Robbins Geller”) as Lead Counsel.
  16            On May 31, 2017, Lead Plaintiff filed its Consolidated Amended Complaint for
  17 Violation of the Federal Securities Laws (“Consolidated Complaint”). On June 30,
  18 2017, Defendants Banc and Steven A. Sugarman (together “Defendants”) moved to
  19 dismiss the Consolidated Complaint, which was opposed by Lead Plaintiff. On
  20 September 6, 2017, the Court granted in part and denied in part Defendants’ motion to
  21 dismiss.
  22            On October 2, 2017, Lead Plaintiff and the Defendants filed a joint report and
  23 Rule 26(f) discovery plan, and October 10, 2017, Defendants filed their answers to the
  24 Consolidated Complaint. Shortly thereafter, the parties began formal discovery. Over
  25 the course of the case Lead Plaintiff served several sets of written discovery on
  26 Defendants and issued 78 document subpoenas to third parties. At the time the
  27 Settlement was reached, counsel for Lead Plaintiff had collected and analyzed over
  28 457,000 pages of documents from Defendants and over 773,000 pages from various
                                                 -1-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 3 of 102 Page ID
                                #:24253



   1 third parties and deposed 17 fact witnesses. The parties had also exchanged expert
   2 reports.
   3            On December 20, 2017, Lead Plaintiff moved for this action to be certified as a
   4 class action, to be appointed as Class Representative and for Robbins Geller appointed
   5 as Class Counsel. After extensive briefing on class certification issues, the Court
   6 granted the motion on May 31, 2018. Defendants then filed a petition for permission
   7 to appeal the Court’s certification order to the U.S. Court of Appeals for the Ninth
   8 Circuit on June 14, 2018, which Lead Plaintiff opposed. The Ninth Circuit denied
   9 Defendants’ petition on September 19, 2018.
  10            In August 2018, the parties engaged the services of Robert H. Fairbank, a
  11 nationally recognized mediator, to facilitate settlement negotiations. On August 10,
  12 2018, the parties participated in a full day in-person mediation with Mr. Fairbank and
  13 in advance of that session, prepared detailed statements of their case and defenses with
  14 supporting evidence. The case did not settle, and the parties continued to litigate the
  15 case. In June 2019, the parties engaged the services of the Hon. Layn Phillips (Ret.)
  16 and Michelle Yoshida of Phillips ADR Enterprises, a nationally recognized mediation
  17 firm. The parties participated in an in-person mediation session with Judge Phillips
  18 and Ms. Yoshida on June 21, 2019, and in advance of that session, prepared detailed
  19 statements of their case and defenses with supporting evidence. While the Settling
  20 Parties did not reach an agreement to settle the Litigation at the mediation, the Settling
  21 Parties continued settlement negotiations with the assistance of Judge Phillips who
  22 provided the Settling Parties with a mediator’s proposal on September 14, 2019. The
  23 Settling Parties each accepted the mediator’s proposal to settle the Litigation for
  24 $19.75 million.
  25 II.        DEFENDANT’S DENIALS OF WRONGDOING AND
                LIABILITY
  26
  27            Defendant Banc has denied and continues to deny each and all of the claims
  28 alleged by Lead Plaintiff and the Class in the Litigation. Defendant Banc expressly has
                                                  -2-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 4 of 102 Page ID
                                #:24254



   1 denied and continues to deny all charges of wrongdoing or liability against it arising out
   2 of any of the conduct, statements, acts or omissions alleged, or that could have been
   3 alleged, in the Litigation. Defendant Banc also has denied and continues to deny,
   4 among other allegations, the allegations that Lead Plaintiff or the Class have suffered
   5 any damage, that the price of Banc common stock was artificially inflated by reasons of
   6 alleged misrepresentations, non-disclosures or otherwise, or that Lead Plaintiff or the
   7 Class were harmed by the conduct alleged, or that could have been alleged, in the
   8 Litigation. Defendant Banc believes that the Litigation is without merit and the
   9 evidence developed to date supports its position that it acted in good faith and in a
  10 manner it reasonably believed to be in accordance with all applicable rules, regulations,
  11 and laws. Defendant Banc also believes that its public statements during the Class
  12 Period contained no material misstatements or omissions. In addition, Defendant Banc
  13 maintains that it has meritorious defenses to all claims alleged in the Litigation.
  14            Nonetheless, Defendant Banc has taken into account the expense, uncertainty
  15 and risks inherent in any litigation, especially in complex cases such as this Litigation,
  16 and has, therefore, determined that it is desirable and beneficial to it that the Litigation
  17 be settled in the manner and upon the terms and conditions set forth in this Stipulation.
  18 III.       LEAD PLAINTIFF’S CLAIMS AND THE BENEFITS OF
                SETTLEMENT
  19
  20            Lead Plaintiff believes that the claims asserted in the Litigation have merit and
  21 that the evidence developed to date supports the claims. However, Lead Plaintiff and
  22 its counsel recognize and acknowledge the expense and length of continued
  23 proceedings necessary to prosecute the Litigation against Defendant Banc through
  24 trial and through appeals. Lead Plaintiff and its counsel also have taken into account
  25 the uncertain outcome and the risk of any litigation, especially in complex actions
  26 such as this Litigation, as well as recent changes in the law and the difficulties and
  27 delays inherent in such litigation. Lead Plaintiff and its counsel also are mindful of
  28 the inherent problems of proof under and possible defenses to the securities law
                                                  -3-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 5 of 102 Page ID
                                #:24255



   1 violations asserted in the Litigation. Lead Plaintiff and its counsel believe that the
   2 Settlement set forth in the Stipulation confers substantial benefits upon the Class.
   3 Based on their evaluation, Lead Plaintiff and its counsel have determined that the
   4 Settlement set forth in the Stipulation is in the best interests of the Class.
   5 IV.        TERMS OF STIPULATION AND AGREEMENT OF
                SETTLEMENT
   6
   7            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
   8 among Lead Plaintiff (for itself and the Class) and Defendant Banc, by and through
   9 their attorneys of record, that, subject to the approval of the Court, the Litigation, the
  10 Released Plaintiff’s Claims and Released Defendant’s Claims shall be finally and
  11 fully compromised, settled, and released, and the Litigation shall be dismissed with
  12 prejudice, as to all Settling Parties, upon and subject to the terms and conditions of the
  13 Stipulation, as follows.
  14            1.         Definitions

  15            As used in the Stipulation the following terms have the meanings specified
  16 below:
  17      1.1              “Authorized Claimant” means any Class Member who submits a Claim
  18 for payment that is approved for payment from the Net Settlement Fund pursuant to
  19 the terms of this Stipulation and the Court-approved Plan of Allocation.
  20            1.2        “Claim” means a paper claim submitted on a Proof of Claim and Release
  21 or an electronic claim that is submitted to the Claims Administrator.
  22        1.3 “Claimant” means a person or entity who or which submits a Claim
  23 seeking to be eligible to share in the proceeds of the Net Settlement Fund.
  24       1.4 “Claim Form” or “Proof of Claim and Release” means the form,
  25 substantially in the form attached hereto as Exhibit A-2, that a Claimant must
  26 complete and submit should that Claimant seek to share in the distribution of the Net
  27 Settlement Fund.
  28
                                                     -4-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 6 of 102 Page ID
                                #:24256



   1            1.5        “Claims Administrator” means the firm retained by Lead Plaintiff and
   2 Lead Counsel, subject to approval of the Court, to administer the Settlement,
   3 including providing all notices approved by the Court to Class Members, and
   4 processing Claims.
   5            1.6        “Class” means All persons and entities who purchased or otherwise
   6 acquired the common stock of Banc of California, Inc. (“Banc” or the “Company”)
   7 during the period from April 15, 2016 through January 20, 2017, inclusive (the “Class
   8 Period”), and were damaged thereby. Excluded from the Class are Defendants,
   9 present or former executive officers and directors of Banc and their immediate family
  10 members (as defined in 17 C.F.R. §229.404, Instructions (1)(a)(iii) and (1)(b)(ii)).
  11            1.7        “Class Member(s)” or “Member(s) of the Class” means a Person who
  12 falls within the definition of the Class as set forth in ¶1.6 above.
  13            1.8        “Class Period” means the period from April 15, 2016 through January 20,
  14 2017, inclusive.
  15            1.9        “Defendants” means Defendant Banc and Steven A. Sugarman.
  16            1.10 “Defendant Banc” means Banc of California, Inc.
  17            1.11 “Defendant Banc’s Counsel” means Morrison & Foerster LLP.
  18            1.12 “Effective Date,” means the date upon which the Settlement and the
  19 Sugarman Dismissal shall have become effective, as set forth in ¶7.1 of this
  20 Stipulation.
  21            1.13 “ERISA” means the Employee Retirement Income Security Act of 1974.
  22            1.14 “Escrow Agent” means The Huntington National Bank.
  23            1.15 “Fee and Expense Application” means Lead Counsel’s application or
  24 applications for: (a) an award of attorneys’ fees; plus (b) expenses or charges in
  25 connection with prosecuting the Litigation; plus (c) any interest on such attorneys’
  26 fees and expenses at the same rate and for the same periods as earned by the
  27 Settlement Fund (until paid) as may be awarded by the Court.
  28
                                                     -5-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 7 of 102 Page ID
                                #:24257



   1            1.16 “Fee and Expense Award” means the payment of attorneys’ fees and
   2 expenses of Plaintiffs’ Counsel from the Settlement Fund.
   3            1.17 “Final” means, with respect to the Judgment approving the Stipulation,
   4 substantially in the form of Exhibit B attached hereto or any other order of the Court,
   5 including the dismissal with prejudice of Steven A. Sugarman (“Sugarman”), when
   6 the last of the following shall occur: (i) the expiration of the time to file a motion to
   7 alter or amend the Judgment or order under Federal Rule of Civil Procedure 59(e)
   8 without any such motion having been filed; (ii) the time in which to appeal the
   9 Judgment or order has passed without any appeal having been taken; or (iii) if a
  10 motion to alter or amend is filed or if an appeal is taken, immediately after the
  11 determination of that motion or appeal so that it is no longer subject to any further
  12 judicial review or appeal whatsoever, whether by reason of affirmance by a court of
  13 last resort, lapse of time, voluntary dismissal of the appeal or otherwise in such a
  14 manner as to permit the consummation of the Settlement substantially in accordance
  15 with the terms and conditions of this Stipulation. For purposes of this paragraph, an
  16 “appeal” shall include any petition for a writ of certiorari or other writ that may be
  17 filed in connection with approval or disapproval of this Settlement; however, any
  18 appeal which concerns only the issue of Lead Counsel’s attorneys’ fees and expenses,
  19 payments to Lead Plaintiff for its time and expenses, the Plan of Allocation, as
  20 hereinafter defined, or the procedures for determining Authorized Claimants’
  21 Recognized Claims shall not in any way delay or preclude the Judgment from
  22 becoming Final.
  23            1.18 “Judgment” means the Final Judgment and Order of Dismissal with
  24 Prejudice to be rendered by the Court, substantially in the form attached hereto as
  25 Exhibit B.
  26            1.19 “Lead Counsel” means Robbins Geller Rudman & Dowd LLP, 655 West
  27 Broadway, Suite 1900, San Diego, CA 92101.
  28            1.20 “Lead Plaintiff” means Iron Workers Local No. 25 Pension Fund.
                                                -6-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 8 of 102 Page ID
                                #:24258



   1            1.21 “Litigation” means the action captioned In re Banc of California
   2 Securities Litigation, No. SACV 17-00118 AG (DFMx) consolidated with SACV 17-
   3 00138 AG (DFMx).
   4            1.22 “Net Settlement Fund” means the Settlement Fund less any attorneys’
   5 fees, expenses, and interest and any award to Lead Plaintiff provided for herein or
   6 approved by the Court and less Notice and Administration Expenses, Taxes and Tax
   7 Expenses, and other fees and expenses authorized by the Court.
   8            1.23 “Notice” means the Notice of Pendency and Proposed Settlement of
   9 Class Action, substantially in the form attached hereto as Exhibit A-1, which is to be
  10 mailed to Class Members.
  11            1.24 “Notice and Administration Expenses” means all costs, fees, and
  12 expenses incurred in connection with providing notice to the Class and the
  13 administration of the Settlement, including, but not limited to: (i) providing notice by
  14 mail, publication, and other means to Class Members; (ii) receiving and reviewing
  15 Claims; (iii) applying the Plan of Allocation; (iv) communicating with Persons
  16 regarding the Settlement and claims administration process; (v) distributing the
  17 proceeds of the Settlement; and (vi) fees related to the Escrow Account and
  18 investment of the Settlement Fund.
  19            1.25 “Person” means an individual, corporation (including all divisions and
  20 subsidiaries), general partnership, limited partnership, association, joint stock
  21 company, joint venture, limited liability company, professional corporation, estate,
  22 legal representative, trust, unincorporated association, government or any political
  23 subdivision or agency thereof, and any business or legal entity and their heirs,
  24 predecessors, successors, representatives, or assignees.
  25            1.26 “Plaintiffs’ Counsel” means any legal counsel who represented any
  26 plaintiffs in the Litigation.
  27            1.27 “Plan of Allocation” means the proposed plan of allocation of the Net
  28 Settlement Fund set forth in the Notice.
                                                -7-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 9 of 102 Page ID
                                #:24259



   1            1.28 “Preliminary Approval Order” means the proposed order, substantially in
   2 the form of Exhibit A attached hereto, requesting, inter alia, the preliminary approval
   3 of the Settlement set forth in the Stipulation, and approval for the mailing of the
   4 Notice and publication of the Summary Notice, substantially in the forms of Exhibits
   5 A-1 and A-3 attached hereto.
   6            1.29 “Released Defendant Party” or “Released Defendant Parties” means
   7 Defendant Banc, and each of its respective past, present, or future subsidiaries,
   8 parents, affiliates, attorneys, principals, successors and predecessors, joint venturers,
   9 assigns, officers, directors, shareholders, underwriters, trustees, partners, members,
  10 agents, fiduciaries, contractors, employees, insurers, co-insurers, reinsurers,
  11 controlling shareholders, accountants or auditors, commercial bank lenders, financial
  12 or investment advisors, consultants, banks or investment bankers, personal or legal
  13 representatives, estates, heirs, related or affiliated entities, in their capacity as such,
  14 and any entity in which Defendant Banc has a controlling interest.
  15            1.30 “Released Defendant’s Claims” means any and all actions, suits, claims,
  16 demands, rights, liabilities, obligations, damages, costs, restitution, rescission, interest,
  17 attorneys’ fees, expert or consulting fees, expenses, matters and issues whatsoever,
  18 whether known or unknown, asserted or unasserted, whether arising under federal,
  19 state, local, statutory, common, foreign or administrative law, or any other law, rule or
  20 regulation, whether fixed or contingent, at law or in equity, whether class or individual
  21 in nature, that any Released Defendant Party could have asserted against any of the
  22 Releasing Plaintiff Parties that arise out of or relate in any way to the initiation,
  23 prosecution, or settlement of the Litigation or the Released Defendant’s Claims.
  24 “Released Defendant’s Claims” includes “Unknown Claims” as defined in ¶1.41
  25 hereof. “Released Defendant’s Claims” does not include any claims relating to the
  26 enforcement of the Settlement.
  27            1.31 “Released Plaintiff’s Claims” means any and all claims and causes of
  28 action of every nature and description, whether known or unknown, whether arising
                                                  -8-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 10 of 102 Page ID
                                 #:24260



   1 under federal, state, common, or foreign law, that Lead Plaintiff or any other members
   2 of the Class asserted or could have asserted in any forum that arise out of or are based
   3 upon (a) the allegations, transactions, facts, matters or occurrences, representations or
   4 omissions referred to in the operative complaint, and (b) the purchase or acquisition of
   5 Banc common stock during the Class Period. “Released Plaintiff’s Claims” includes
   6 “Unknown Claims” as defined in ¶1.41 hereof. “Released Plaintiff’s Claims” does not
   7 include any claims relating to the enforcement of the Settlement.
   8            1.32 “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means Lead
   9 Plaintiff, Lead Counsel, each and every Class Member, and each of their respective
  10 past or present subsidiaries, parents, affiliates, principals, successors and predecessors,
  11 joint venturers, assigns, officers, directors, shareholders, underwriters, trustees,
  12 partners, members, agents, fiduciaries, contractors, employees, insurers, co-insurers,
  13 reinsurers, controlling shareholders, attorneys, accountants or auditors, financial or
  14 investment advisors or consultants, banks or investment bankers, personal or legal
  15 representatives, estates, heirs, related or affiliated entities in their capacity as such.
  16 Releasing Plaintiff Parties do not include any Person who timely and validly seeks
  17 exclusion from the Class.
  18            1.33 “Settlement” means the settlement between Lead Plaintiff and Defendant
  19 Banc on the terms and conditions set forth in this Stipulation.
  20            1.34 “Settlement Amount” means Nineteen Million, Seven Hundred and Fifty
  21 Thousand Dollars ($19,750,000.00) in cash to be paid by wire transfer or check to the
  22 Escrow Agent pursuant to ¶2.2 of this Stipulation.
  23            1.35 “Settlement Fund” means the Settlement Amount plus all interest and
  24 income earned thereon.
  25            1.36 “Settlement Hearing” means the hearing to be held by the Court to
  26 determine whether the Settlement is fair, reasonable and adequate and should be
  27 approved.
  28
                                                 -9-
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 11 of 102 Page ID
                                 #:24261



   1            1.37 “Settling Parties” means, collectively, Defendant Banc and Lead Plaintiff
   2 on behalf of itself and the Class.
   3            1.38 “Summary Notice” means the Summary Notice, substantially in the form
   4 attached hereto as Exhibit A-3, to be published as set forth in the Preliminary
   5 Approval Order.
   6            1.39 “Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
   7 imposts, and other charges of any kind (together with any and all interest, penalties,
   8 additions to tax and additional amounts imposed with respect thereto) imposed by any
   9 governmental authority, whether federal, state or local.
  10            1.40 “Tax Expenses” means, without limitation, expenses of tax attorneys
  11 and/or accountants and mailing and distribution costs and expenses relating to filing
  12 (or failing to file) the returns described in ¶2.10.
  13            1.41 “Unknown Claims” means any and all Released Plaintiff’s Claims which
  14 the Releasing Plaintiff Parties do not know or suspect to exist in their favor at the time
  15 of the release of the Released Defendant Parties, and any and all Released Defendant’s
  16 Claims which the Released Defendant Parties do not know or suspect to exist in their
  17 favor at the time of the release of the Releasing Plaintiff Parties, which, if known by
  18 him, her, or it, might have affected his, her or its decision(s) with respect to the
  19 Settlement, including the decision to object to the terms of the Settlement or to
  20 exclude himself, herself, or itself from the Class. With respect to any and all Released
  21 Plaintiff’s Claims and Released Defendant’s Claims, the Settling Parties stipulate and
  22 agree that, upon the Effective Date, Lead Plaintiff and Defendant Banc shall expressly
  23 waive, and each Releasing Plaintiff Party and Released Defendant Party shall be
  24 deemed to have, and by operation of the Judgment shall have expressly waived, the
  25 provisions, rights, and benefits of California Civil Code §1542, which provides:
  26                   A general release does not extend to claims which the creditor or
                releasing party does not know or suspect to exist in his or her favor at the
  27            time of executing the release and that, if known by him or her, would
                have materially affected his or her settlement with the debtor or released
  28            party.
                                                   - 10 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 12 of 102 Page ID
                                 #:24262



   1 Lead Plaintiff and Defendant Banc shall expressly waive, and each Releasing Plaintiff
   2 Party and Released Defendant Party shall be deemed to have, and by operation of the
   3 Judgment shall have expressly waived, any and all provisions, rights, and benefits
   4 conferred by any law of any state or territory of the United States or any foreign
   5 country, or any principle of common law, which is similar, comparable or equivalent
   6 in substance to California Civil Code §1542. Lead Plaintiff, any Releasing Plaintiff
   7 Party, Defendant Banc, or any Released Defendant Party may hereafter discover facts,
   8 legal theories, or authorities in addition to or different from those which any of them
   9 now knows or believes to be true with respect to the subject matter of the Released
  10 Plaintiff’s Claims and the Released Defendant’s Claims, but Lead Plaintiff and
  11 Defendant Banc shall expressly, fully, finally, and forever waive, compromise, settle,
  12 discharge, extinguish, and release, and each Releasing Plaintiff Party and Released
  13 Defendant Party shall be deemed to have waived, compromised, settled, discharged,
  14 extinguished, and released, and upon the Effective Date and by operation of the
  15 Judgment shall have waived, compromised, settled, discharged, extinguished, and
  16 released, fully, finally, and forever, any and all Released Plaintiff’s Claims and
  17 Released Defendant’s Claims as applicable, known or unknown, suspected or
  18 unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent,
  19 which now exist, or heretofore existed, or may hereafter exist, without regard to the
  20 subsequent discovery or existence of such different or additional facts, legal theories,
  21 or authorities. Lead Plaintiff and Defendant Banc acknowledge, and the Releasing
  22 Plaintiff Parties and Released Defendant Parties shall be deemed by operation of the
  23 Judgment to have acknowledged, that the foregoing waiver was separately bargained
  24 for and a key element of the Settlement.
  25            2.         The Settlement
  26            2.1        The obligations incurred pursuant to this Stipulation are: (a) subject to
  27 approval by the Court and the Judgment, reflecting such approval, becoming Final;
  28 and (b) in full and final disposition of the Litigation with respect to the Releasing
                                                      - 11 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 13 of 102 Page ID
                                 #:24263



   1 Plaintiff Parties and Released Defendant Parties and any and all Released Plaintiff’s
   2 Claims and Released Defendant’s Claims.
   3                       a.    The Settlement Amount
   4            2.2        In full settlement of the claims asserted in the Litigation against
   5 Defendant Banc and in consideration of the releases specified in ¶4 below, all of
   6 which the Settling Parties agree are good and valuable consideration, Defendant Banc
   7 shall cause its Director’s and Officer’s liability insurance carriers to pay the
   8 Settlement Amount by wire transfer or check in accordance with instructions to be
   9 provided by the Escrow Agent. The Settlement Amount shall be paid within thirty
  10 (30) business days of execution of this Stipulation and receipt by Banc of complete
  11 payment instructions, including wire transfer instructions, payment address, and a
  12 complete and executed Form W-9 for the Settlement Fund that reflects a valid tax
  13 identification number. If the entire Settlement Amount is not timely paid to the
  14 Escrow Agent, Lead Counsel may terminate the Settlement but only if: (i) Lead
  15 Counsel has notified Defendant Banc’s Counsel in writing of Lead Counsel’s
  16 intention to terminate the Settlement, and (ii) the entire Settlement Amount is not
  17 transferred to the Escrow Agent within five (5) calendar days after Lead Counsel has
  18 provided such written notice by email. The Escrow Agent shall deposit the Settlement
  19 Amount in a segregated escrow account (the “Escrow Account”) maintained by the
  20 Escrow Agent.
  21            2.3        With the sole exception of Defendant Banc’s obligation to secure
  22 payment of the Settlement Amount into the Escrow Account as provided for in ¶2.2,
  23 the Released Defendant Parties shall have no responsibility for, interest in, or liability
  24 whatsoever with respect to: (i) any act, omission, or determination by Lead Counsel or
  25 the Claims Administrator, or any of their respective designees, in connection with the
  26 administration of the Settlement or otherwise; (ii) the management, investment, or
  27 distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination,
  28 administration, calculation, or payment of any claims asserted against the Settlement
                                                   - 12 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 14 of 102 Page ID
                                 #:24264



   1 Fund; (v) any loss suffered by, or fluctuation in value of, the Settlement Fund; or
   2 (vi) the payment or withholding of any Taxes, expenses, and/or costs incurred in
   3 connection with the taxation of the Settlement Fund, distributions or other payments
   4 from the Escrow Account, or the filing of any federal, state, or local returns.
   5            2.4        Other than the obligation to cause the payment of the Settlement Amount
   6 pursuant to ¶2.2, Defendant Banc shall have no obligation to make any other
   7 payments into the Escrow Account or to any Class Member pursuant to this
   8 Stipulation.
   9                       b.    The Escrow Agent
  10            2.5        The Escrow Agent shall invest the Settlement Amount deposited pursuant
  11 to ¶2.2 hereof in United States Agency or Treasury Securities or other instruments
  12 backed by the Full Faith & Credit of the United States Government or an Agency
  13 thereof, or fully insured by the United States Government or an Agency thereof and
  14 shall reinvest the proceeds of these instruments as they mature in similar instruments
  15 at their then-current market rates. The Released Defendant Parties shall have no
  16 responsibility for, interest in, or liability whatsoever with respect to investment
  17 decisions executed by the Escrow Agent. All risks related to the investment of the
  18 Settlement Fund shall be borne solely by the Settlement Fund. The Escrow Agent
  19 shall not disburse the Settlement Fund except as provided in the Stipulation, by an
  20 order of the Court, or with the written agreement of Defendant Banc’s Counsel.
  21            2.6        Subject to further order(s) and/or directions as may be made by the Court,
  22 or as provided in the Stipulation, the Escrow Agent is authorized to execute such
  23 transactions as are consistent with the terms of the Stipulation. The Released
  24 Defendant Parties shall have no responsibility for, interest in, or liability whatsoever
  25 with respect to the actions of the Escrow Agent, or any transaction executed by the
  26 Escrow Agent.
  27            2.7        All funds held by the Escrow Agent shall be deemed and considered to be
  28 in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court,
                                                      - 13 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 15 of 102 Page ID
                                 #:24265



   1 until such time as such funds shall be distributed or returned pursuant to the
   2 Stipulation and/or further order(s) of the Court.
   3            2.8        Before the Effective Date, without further approval from Defendant Banc
   4 or further order of the Court, Lead Counsel may expend up to $250,000 from the
   5 Settlement Fund to pay Notice and Administration Expenses actually incurred.
   6 Additional sums for this purpose before the Effective Date may be paid from the
   7 Settlement Fund upon approval of Defendant Banc or further order of the Court.
   8 Taxes and fees related to the Escrow Account and investment of the Settlement Fund
   9 may be paid as incurred, without further approval of Defendant Banc or further order
  10 of the Court. After the Effective Date, without approval of Defendant Banc or further
  11 order of the Court, Notice and Administration Expenses may be paid as incurred. In
  12 the event that the Settlement does not become Final, any money paid or incurred for
  13 the above purposes, including any related fees, shall not be returned or repaid to
  14 Defendant Banc or its insurers.
  15            2.9        It shall be Lead Counsel’s responsibility to disseminate the Notice and
  16 Summary Notice to the Class in accordance with this Stipulation and as ordered by the
  17 Court. Class Members shall have no recourse as to the Released Defendant Parties
  18 with respect to any claims they may have that arise from any failure of the notice
  19 process.
  20                       c.    Taxes
  21            2.10 (a)         The Settling Parties agree to treat the Settlement Fund as being at
  22 all times a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1.
  23 In addition, the Escrow Agent shall timely make, or cause to be made, such elections
  24 as necessary or advisable to carry out the provisions of this ¶2.10, including the
  25 “relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the earliest
  26 permitted date. Such elections shall be made in compliance with the procedures and
  27 requirements contained in such regulations. It shall be the responsibility of the
  28 Escrow Agent to timely and properly prepare and deliver the necessary documentation
                                                     - 14 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 16 of 102 Page ID
                                 #:24266



   1 for signature by all necessary parties, and thereafter to cause the appropriate filing(s)
   2 to occur.
   3                       (b)   The Settling Parties agree that Lead Counsel shall be
   4 “administrators” of the qualified settlement fund for the purpose of §468B of the
   5 Internal Revenue Code of 1986, as amended, and the regulations promulgated
   6 thereunder. Lead Counsel shall timely and properly file, or cause to be filed, all
   7 federal, state, or local tax returns and information returns necessary or advisable with
   8 respect to the earnings on the funds deposited in the Escrow Account (including,
   9 without limitation, the returns described in Treas. Reg. §1.468B-2(k)). Such returns
  10 (as well as the election described in ¶2.10(a) hereof) shall be consistent with this ¶2.10
  11 and in all events shall reflect that all Taxes (including any estimated Taxes, interest or
  12 penalties) on the income earned on the funds deposited in the Escrow Account shall be
  13 paid out of the Settlement Fund as provided in ¶2.10(c) hereof.
  14                       (c)   All (a) Taxes (including any estimated Taxes, interest or penalties)
  15 arising with respect to the income earned by the Settlement Fund, including any Taxes
  16 or tax detriments that may be imposed upon the Released Defendant Parties or their
  17 counsel with respect to any income earned by the Settlement Fund for any period
  18 during which the Settlement Fund does not qualify as a “qualified settlement fund” for
  19 federal or state income tax purposes, and (b) Tax Expenses, shall be paid out of the
  20 Settlement Fund; in all events the Settling Parties and their counsel shall have no
  21 liability or responsibility for the Taxes or the Tax Expenses. Taxes and Tax Expenses
  22 shall be treated as, and considered to be, a cost of administration of the Settlement
  23 Fund and shall be timely paid by the Escrow Agent out of the Settlement Fund
  24 without prior order from the Court or approval of Defendant Banc, and Lead Counsel
  25 shall be authorized (notwithstanding anything herein to the contrary) to withhold from
  26 distribution to Authorized Claimants any funds necessary to pay such amounts,
  27 including the establishment of adequate reserves for any Taxes and Tax Expenses (as
  28 well as any amounts that may be required to be withheld under Treas. Reg. §1.468B-
                                                     - 15 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 17 of 102 Page ID
                                 #:24267



   1 2(l)(2)); neither the Releasing Plaintiff Parties, the Released Defendant Parties nor
   2 their counsel are responsible nor shall they have any liability for any Taxes or Tax
   3 Expenses. The Settling Parties hereto agree to cooperate with the Escrow Agent, each
   4 other, their counsel, and their tax attorneys and accountants to the extent reasonably
   5 necessary to carry out the provisions of this ¶2.10.
   6                       d.    Termination of Settlement
   7            2.11 In the event that the Settlement is not approved or the Settlement is
   8 terminated, canceled, or fails to become effective for any reason, the Settlement Fund
   9 less Notice and Administration Expenses or Taxes or Tax Expenses paid, incurred, or
  10 due and owing in connection with the settlement provided for herein, shall be
  11 refunded pursuant to written instructions from Defendant Banc’s Counsel in
  12 accordance with ¶7.5 herein.
  13            3.         Class Certification, Preliminary Approval Order, Dismissal
                           of Steven A. Sugarman and Settlement Hearing
  14
                3.1        By order dated May 31, 2018, the Court has certified the Litigation as a
  15
       class action pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil
  16
       Procedure on behalf of the Class. The Court has also certified Lead Plaintiff as Class
  17
       Representative and appointed Lead Counsel as Class Counsel pursuant to Rule 23(g)
  18
       of the Federal Rules of Civil Procedure.
  19
                3.2        Within fifteen (15) days after execution of the Stipulation, Lead Plaintiff
  20
       shall file a motion, seeking entry of the Preliminary Approval Order, substantially in
  21
       the form of Exhibit A attached hereto, requesting, inter alia, the preliminary approval
  22
       of the Settlement set forth in the Stipulation, and approval for the mailing of the
  23
       Notice and publication of the Summary Notice, substantially in the forms of Exhibits
  24
       A-1 and A-3 attached hereto. The Notice shall include the general terms of the
  25
       Settlement, the proposed Plan of Allocation, the general terms of the Fee and Expense
  26
       Application, and the date of the Settlement Hearing.
  27
  28
                                                      - 16 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 18 of 102 Page ID
                                 #:24268



   1            3.3        Lead Counsel shall request that after notice is given, the Court hold the
   2 Settlement Hearing. At or after the Settlement Hearing, Lead Counsel also will
   3 request that the Court approve the proposed Plan of Allocation and the Fee and
   4 Expense Application and Lead Plaintiff’s request for payment of its time and
   5 expenses, if any.
   6            3.4        Lead Counsel shall also request, at or after the Settlement Hearing, that
   7 the Court enter a dismissal, with prejudice, of Sugarman, pursuant to the
   8 September 15, 2019, Agreement Between Lead Plaintiff and Steven A. Sugarman to
   9 Dismiss Mr. Sugarman with Prejudice (“Sugarman Dismissal”). As set forth below in
  10 ¶7.1, the Effective Date of this Stipulation shall not occur until the Settlement
  11 becomes Final and the Sugarman Dismissal becomes Final. Likewise, the Effective
  12 Date of the Sugarman Dismissal shall not occur until the Sugarman Dismissal
  13 becomes Final and the Settlement becomes Final.
  14            4.         Releases
  15            4.1        By operation of the Judgment, as of the Effective Date, as defined in
  16 ¶1.12 hereof, Lead Plaintiff and each and every Releasing Plaintiff Party shall be
  17 deemed to have fully, finally, and forever waived, released, discharged, and dismissed
  18 each and every one of the Released Plaintiff’s Claims against each and every one of
  19 the Released Defendant Parties and shall forever be barred and enjoined from
  20 commencing, instituting, prosecuting, or maintaining any and all of the Released
  21 Plaintiff’s Claims against any and all of the Released Defendant Parties, whether or
  22 not such Releasing Plaintiff Party executes and delivers the Proof of Claim and
  23 Release or shares in the Settlement Fund. Claims to enforce the terms of the
  24 Stipulation are not released.
  25            4.2        The Proof of Claim and Release to be executed by the Class Members
  26 shall release all Released Plaintiff’s Claims against the Released Defendant Parties
  27 and shall be substantially in the form contained in Exhibit A-2 attached hereto.
  28
                                                      - 17 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 19 of 102 Page ID
                                 #:24269



   1            4.3        By operation of the Judgment, as of the Effective Date, as defined in
   2 ¶1.12 hereof, Defendant Banc and each and every Released Defendant Party shall be
   3 deemed to have fully, finally, and forever waived, released, discharged, and dismissed
   4 each and every one of the Released Defendant’s Claims against each and every one of
   5 the Releasing Plaintiff Parties and shall forever be barred and enjoined from
   6 commencing, instituting, prosecuting, or maintaining any and all of the Released
   7 Defendant’s Claims against any and all of the Releasing Plaintiff Parties. Claims to
   8 enforce the terms of the Stipulation are not released.
   9            5.         Provision of Notice, Administration and Calculation of
                           Claims, Final Awards and Supervision and Distribution of
  10                       the Settlement Fund
  11            5.1        As part of the Preliminary Approval Order, Lead Counsel shall seek
  12 appointment of a Claims Administrator. The Claims Administrator shall administer
  13 the Settlement, including, but not limited to, the process of receiving, reviewing, and
  14 approving or denying Claims, under Lead Counsel’s supervision and subject to the
  15 jurisdiction of the Court. Other than Defendant Banc’s obligation to provide its
  16 securities holders records as provided in ¶5.2 below, the Released Defendant Parties
  17 and Defendant Banc’s Counsel shall have no responsibility for or interest in
  18 whatsoever with respect to the administration of the Settlement or the actions or
  19 decisions of the Claims Administrator, and shall have no liability whatsoever to the
  20 Releasing Plaintiff Parties, including Lead Plaintiff, any other Class Member, or Lead
  21 Counsel, in connection with such administration, including, but not limited to, with
  22 respect to: (i) any act, omission, or determination by Lead Counsel, the Escrow Agent,
  23 and/or the Claims Administrator, or any of their respective designees or agents, in
  24 connection with the administration of the Settlement or otherwise; (ii) the
  25 management or investment of the Settlement Fund or the Net Settlement Fund, or the
  26 distribution of the Net Settlement Fund; (iii) the Plan of Allocation; (iv) the
  27 determination, administration, calculation, or payment of any claims asserted against
  28
                                                    - 18 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 20 of 102 Page ID
                                 #:24270



   1 the Settlement Fund; (v) any losses suffered by, or fluctuations in value of, the
   2 Settlement Fund; or (vi) the payment or withholding of any taxes, expenses, and/or
   3 costs incurred with the taxation of the Settlement Fund or the filing of any federal,
   4 state, or local returns. Defendant Banc’s Counsel shall cooperate in the administration
   5 of the Settlement to the extent reasonably necessary to effectuate its terms.
   6            5.2        In accordance with the terms of the Preliminary Approval Order, Lead
   7 Counsel shall cause the Claims Administrator to mail the Notice and Claim Form to
   8 those Members of the Class as may be identified through reasonable effort. Lead
   9 Counsel shall also cause the Claims Administrator to have the Summary Notice
  10 published in accordance with the terms of the Preliminary Approval Order to be
  11 entered by the Court. For the purposes of identifying and providing notice to the
  12 Class, within twenty (20) business days following the Settling Parties’ execution of
  13 this Stipulation, Defendant Banc shall provide or cause to be provided to the Claims
  14 Administrator in electronic format (at no cost to the Settlement Fund, Lead Counsel or
  15 the Claims Administrator) the names and addresses of Persons who purchased or
  16 acquired Banc common stock during the Class Period, as listed on Banc’s shareholder
  17 transfer records, in electronic form, such as Excel.
  18            5.3        The Claims Administrator, subject to such supervision and direction of
  19 the Court as may be necessary or as circumstances may require, shall administer and
  20 calculate the Claims submitted by Class Members and shall oversee distribution of the
  21 Net Settlement Fund to Authorized Claimants.
  22            5.4        The Settlement Fund shall be applied as follows:
  23                       (a)   to pay all Notice and Administration Expenses as described in ¶2.8
  24 hereof;
  25                       (b)   to pay the Taxes and Tax Expenses as described in ¶2.10 hereof;
  26                       (c)   to pay the Fee and Expense Award to Lead Counsel and to award
  27 Lead Plaintiff an amount pursuant to 15 U.S.C. §78u-4(a)(4) for its representation of
  28 the Class, if and to the extent allowed by the Court; and
                                                     - 19 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 21 of 102 Page ID
                                 #:24271



   1                       (d)   after the Effective Date, to distribute the Net Settlement Fund to
   2 Authorized Claimants as allowed by the Stipulation, the Plan of Allocation, or the
   3 Court.
   4            5.5        After the Effective Date, and in accordance with the terms of the
   5 Stipulation, the Plan of Allocation, or such further approval and further order(s) of the
   6 Court as may be necessary or as circumstances may require, the Net Settlement Fund
   7 shall be distributed to Authorized Claimants, subject to and in accordance with the
   8 following.
   9            5.6        Within ninety (90) days after the mailing of the Notice or such other time
  10 as may be set by the Court, each Person claiming to be an Authorized Claimant shall
  11 be required to submit to the Claims Administrator a completed Proof of Claim and
  12 Release, substantially in the form of Exhibit A-2 attached hereto, signed under penalty
  13 of perjury and supported by such documents as are specified in the Proof of Claim and
  14 Release.
  15            5.7        The Claims Administrator shall receive Claims and determine first,
  16 whether the Claim is a valid Claim, in whole or in part, and second, each Authorized
  17 Claimant’s pro rata share of the Net Settlement Fund based upon each Authorized
  18 Claimant’s Recognized Claim compared to the total Recognized Claims of all
  19 Authorized Claimants (as set forth in the Plan of Allocation set forth in the Notice
  20 attached hereto as Exhibit A-1, or in such other plan of allocation as the Court
  21 approves).
  22            5.8        Except as otherwise ordered by the Court, all Class Members who fail to
  23 timely submit a valid Proof of Claim and Release within such period, or such other
  24 period as may be ordered by the Court, or otherwise allowed, shall be forever barred
  25 from receiving any payments pursuant to the Stipulation and the Settlement set forth
  26 herein, but will in all other respects be subject to and bound by the provisions of the
  27 Stipulation, the releases contained herein, and the Judgment. Notwithstanding the
  28 foregoing, Lead Counsel shall have the discretion (but not an obligation) to accept
                                                      - 20 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 22 of 102 Page ID
                                 #:24272



   1 late-submitted claims for processing by the Claims Administrator so long as the
   2 distribution of the Net Settlement Fund to Authorized Claimants is not materially
   3 delayed thereby, but will bear no liability for failing to accept such late claims.
   4            5.9        Proofs of Claim and Release that do not meet the submission
   5 requirements may be rejected. Prior to rejection of a Proof of Claim and Release, the
   6 Claims Administrator shall communicate with Claimants in order to remedy the
   7 curable deficiencies in the Proofs of Claim and Release submitted. The Claims
   8 Administrator, under supervision of Lead Counsel, if necessary, shall notify, in a
   9 timely fashion and in writing, all Claimants whose Proofs of Claim and Release it
  10 proposes to reject in whole or in part, setting forth the reasons therefore, and shall
  11 indicate in such notice that the Claimant whose Claim is to be rejected has the right to
  12 a review by the Court if the Claimant so desires and complies with the requirements of
  13 ¶5.11 below.
  14            5.10 If any Claimant whose Claim has been rejected in whole or in part desires
  15 to contest such rejection, the Claimant must, within twenty (20) calendar days after
  16 the mailing of the notice required in ¶5.10 above, or a shorter period of time if the
  17 Claim was untimely, serve upon the Claims Administrator a notice and statement of
  18 reasons indicating the Claimant’s grounds for contesting the rejections along with any
  19 supporting documentation, and requesting a review thereof by the Court. If a dispute
  20 concerning a Claim cannot otherwise be resolved, Lead Counsel shall thereafter
  21 present the request for review to the Court. Defendant Banc shall not take a position
  22 on the administrative determinations of the Claims Administrator.
  23            5.11 Each Claimant who submits a Proof of Claim and Release shall be
  24 deemed to have submitted to the jurisdiction of the Court with respect to the
  25 Claimant’s Claim, including, but not limited to, all releases provided herein and in the
  26 Judgment, and the Claim will be subject to investigation and discovery under the
  27 Federal Rules of Civil Procedure, provided that such investigation and discovery shall
  28 be limited to that Claimant’s status as a Class Member and the validity and amount of
                                                - 21 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 23 of 102 Page ID
                                 #:24273



   1 the Claimant’s Claim. No discovery shall be allowed on the merits of the Litigation or
   2 settlement in connection with the processing of the Claims. All proceedings with
   3 respect to the administration, processing and determination of Claims and the
   4 determination of all controversies relating thereto, including disputed questions of law
   5 and fact with respect to the validity of Claims, shall be subject to the jurisdiction of
   6 the Court, but shall not in any event delay or affect the finality of the Judgment. All
   7 Class Members, other Claimants, and parties to this Settlement expressly waive trial
   8 by jury (to the extent any such right may exist) and any right of appeal or review with
   9 respect to such determinations.
  10            5.12 Payment pursuant to this Stipulation and Plan of Allocation shall be
  11 deemed final and conclusive against all Claimants. All Class Members whose Claims
  12 are not approved shall be barred from participating in a distribution from the Net
  13 Settlement Fund, but otherwise shall be bound by all of the terms of this Stipulation
  14 and the Settlement, including the terms of the Judgment to be entered in the Litigation
  15 and the releases provided for herein, and shall be banned from bringing any action
  16 against the Released Defendant Parties concerning the Released Plaintiff’s Claims.
  17            5.13 Following the Effective Date, the Net Settlement Fund shall be
  18 distributed to the Authorized Claimants substantially in accordance with the Plan of
  19 Allocation approved by the Court. No distributions will be made to Authorized
  20 Claimants who would otherwise receive a distribution of less than $10.00. If there is
  21 any balance remaining in the Net Settlement Fund after a reasonable period of time
  22 after the date of the initial distribution of the Net Settlement Fund, Lead Counsel shall,
  23 if feasible, reallocate such balance among Authorized Claimants who negotiated the
  24 checks sent in the initial distribution and who would receive a minimum of $10.00.
  25 These redistributions shall be repeated until the balance remaining in the Net
  26 Settlement Fund is de minimis. Thereafter, any balance which still remains in the Net
  27 Settlement Fund shall be donated to Orange County Public Law Center.
  28
                                               - 22 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 24 of 102 Page ID
                                 #:24274



   1            5.14 The Released Defendant Parties shall have no responsibility for, interest
   2 in, or liability whatsoever with respect to the distribution of the Net Settlement Fund,
   3 the Plan of Allocation, the determination, administration, or calculation of Claims, the
   4 payment or withholding of Taxes or Tax Expenses, or any losses incurred in
   5 connection therewith. No Person shall have any claim of any kind against the
   6 Released Defendant Parties with respect to the matters set forth in ¶¶5.1-5.14 hereof;
   7 and the Releasing Plaintiff Parties, including the Class Members, Lead Plaintiff, and
   8 Lead Counsel, release the Released Defendant Parties from any and all liability and
   9 claims arising from or with respect to the administration, investment or distribution of
  10 the Settlement Fund.
  11            5.15 No Person shall have any claim against Lead Plaintiff, Lead Counsel or
  12 the Claims Administrator, or any other Person designated by Lead Counsel based on
  13 determinations or distributions made substantially in accordance with the Stipulation
  14 and the Settlement contained herein, the Plan of Allocation, or further order(s) of the
  15 Court.
  16            5.16 It is understood and agreed by the Settling Parties that any proposed Plan
  17 of Allocation of the Net Settlement Fund, including, but not limited to, any
  18 adjustments to an Authorized Claimant’s Claim set forth therein, is not a part of the
  19 Stipulation and is to be considered by the Court separately from the Court’s
  20 consideration of the fairness, reasonableness, and adequacy of the Settlement set forth
  21 in the Stipulation, and any order or proceeding relating to the Plan of Allocation shall
  22 not operate to terminate or cancel the Stipulation or affect the finality of the Court’s
  23 Judgment approving the Stipulation and the Settlement set forth herein.
  24            6.         Lead Counsel’s Attorneys’ Fees and Expenses
  25            6.1        Lead Counsel will submit a Fee and Expense Application on behalf of all
  26 Plaintiffs’ Counsel for: (a) an award of attorneys’ fees; plus (b) expenses or charges in
  27 connection with prosecuting the Litigation; plus (c) any interest on such attorneys’
  28 fees and expenses at the same rate and for the same periods as earned by the
                                                     - 23 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 25 of 102 Page ID
                                 #:24275



   1 Settlement Fund (until paid) as may be awarded by the Court. Lead Counsel reserves
   2 the right to make additional applications for fees and expenses incurred. In addition,
   3 Lead Plaintiff may also submit a request for an award pursuant to 15 U.S.C. §78u-
   4 4(a)(4) for its representation of the Class.
   5            6.2        The amount of attorneys’ fees and expenses awarded by the Court is
   6 within the sole discretion of the Court. Any attorneys’ fees and expenses awarded by
   7 the Court shall be paid from the Settlement Fund to Lead Counsel immediately upon
   8 entry of the Judgment and an Order awarding such attorneys’ fees and expenses,
   9 notwithstanding the existence of any timely filed objections thereto or to the
  10 Settlement, or potential for appeal therefrom, or collateral attack on the awarded fees
  11 and expenses, the Settlement, or any part thereof. Lead Counsel shall allocate any
  12 Court-awarded attorneys’ fees and expenses among other Plaintiffs’ Counsel in a
  13 manner in which it in good faith believes reflects the contributions of such counsel to
  14 the initiation, prosecution, and resolution of the Litigation.
  15            6.3        In the event that the Effective Date does not occur, or the Judgment or the
  16 order making the Fee and Expense Award is reversed or modified, or the Stipulation is
  17 canceled or terminated for any other reason, and such reversal, modification,
  18 cancellation or termination becomes Final and not subject to review, and in the event
  19 that the Fee and Expense Award has been paid to any extent, then: (a) Lead Counsel
  20 with respect to the entire Fee and Expense Award, and (b) such of Plaintiffs’ Counsel
  21 who have received any portion of the Fee and Expense Award shall within thirty (30)
  22 business days from receiving notice from the Defendant Banc’s counsel or from a
  23 court of appropriate jurisdiction, refund to the Settlement Fund such fees and expenses
  24 previously paid to them from the Settlement Fund plus interest thereon at the same
  25 rate as earned on the Settlement Fund in an amount consistent with such reversal or
  26 modification. Each such Plaintiffs’ Counsel’s law firm receiving fees and expenses,
  27 as a condition of receiving such fees and expenses, on behalf of itself and each partner
  28 and/or shareholder of it, agrees that the law firm and its partners and/or shareholders
                                                      - 24 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 26 of 102 Page ID
                                 #:24276



   1 are subject to the jurisdiction of the Court for the purpose of enforcing the provisions
   2 of this paragraph.
   3            6.4        The procedure for and the allowance or disallowance by the Court of any
   4 applications by Lead Counsel for attorneys’ fees and expenses, or the expenses of
   5 Lead Plaintiff, to be paid out of the Settlement Fund, are not part of the Settlement set
   6 forth in the Stipulation, and are to be considered by the Court separately from the
   7 Court’s consideration of the fairness, reasonableness, and adequacy of the Settlement
   8 set forth in the Stipulation, and shall have no effect on the terms of the Stipulation or
   9 on the validity or enforceability of this Settlement. The approval of the Settlement,
  10 and it becoming Final, shall not be contingent on the award of attorneys’ fees and
  11 expenses, any award to Lead Plaintiff or Lead Counsel, nor any appeals to such
  12 awards. Lead Plaintiff and Lead Counsel may not cancel or terminate the Stipulation
  13 or the Settlement in accordance with ¶¶7.1-7.9 or otherwise based on the Court’s or
  14 any appellate court’s ruling with respect to fees and expenses in the Litigation.
  15            6.5        Any fees and/or expenses awarded by the Court shall be paid solely from
  16 the Settlement Fund. The Released Defendant Parties shall have no responsibility for
  17 any payment of attorneys’ fees and/or expenses to Lead Counsel, Plaintiffs’ Counsel,
  18 or any other plaintiffs and counsel.
  19            6.6        The Released Defendant Parties shall have no responsibility for the
  20 allocation among Plaintiffs’ Counsel, any other counsel who have represented one or
  21 more plaintiffs in the Litigation, and/or any other Person who may assert some claim
  22 thereto, of any Fee and Expense Award that the Court may make in the Litigation.
  23            7.         Conditions of Settlement, Effect of Disapproval,
                           Cancellation or Termination
  24
                7.1        The Effective Date of the Settlement and the Sugarman Dismissal shall
  25
       be the first business day on which all of the following shall have occurred or been
  26
       waived:
  27
  28
                                                     - 25 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 27 of 102 Page ID
                                 #:24277



   1                       (a)   the Settlement Amount has been deposited into the Escrow
   2 Account;
   3                       (b)   the Court has entered the Preliminary Approval Order, as required
   4 by ¶3.2 hereof;
   5                       (c)   the Court has entered the Judgment, or a judgment substantially in
   6 the form of Exhibit B attached hereto, following notice to the Class and the Settlement
   7 Hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure;
   8                       (d)   the Court has entered the dismissal with prejudice of Sugarman;
   9                       (e)   Defendant Banc has not exercised its option to terminate the
  10 Stipulation pursuant to ¶7.3 hereof;
  11                       (f)   the Judgment has become Final, as defined in ¶1.17 hereof; and
  12                       (g)   the Court’s dismissal, with prejudice, of Sugarman has become
  13 Final, as defined in ¶1.17 hereof.
  14            7.2        This is not a claims made settlement. Upon the Effective Date, the
  15 Released Defendant Parties, including Defendant Banc, Defendant’s insurers, and/or
  16 any other Person funding the Settlement on their behalf, shall have no interest in the
  17 Settlement Fund or in the Net Settlement Fund, shall not have any right to the return
  18 of the Settlement Fund or any portion thereof for any reason, and shall not have
  19 liability should Claims made exceed the amount available in the Settlement Fund for
  20 payment of such Claims. The Released Defendant Parties shall not be liable for the
  21 loss of any portion of the Settlement Fund, nor have any liability, obligation, or
  22 responsibility for the payment of Claims, Taxes, legal fees, or any other expenses
  23 payable from the Settlement Fund. If the conditions specified in ¶7.1 hereof are not
  24 met, then the Stipulation shall be canceled and terminated subject to ¶7.4 hereof
  25 unless Lead Counsel and Defendant Banc’s Counsel mutually agree in writing to
  26 proceed with the Stipulation.
  27            7.3        If prior to the Settlement Hearing, the aggregate number of shares of
  28 Banc common stock purchased or acquired during the Class Period by Persons who
                                                     - 26 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 28 of 102 Page ID
                                 #:24278



   1 would otherwise be Class Members, but who request exclusion from the Class,
   2 exceeds the sum specified in a separate supplemental agreement between Lead
   3 Plaintiff and Defendant Banc (the “Supplemental Agreement”), Defendant Banc shall
   4 have the discretion to withdraw from or terminate this Stipulation in accordance with
   5 the procedures set forth in the Supplemental Agreement. The Settling Parties agree to
   6 maintain the confidentiality of the Supplemental Agreement, which shall not be filed
   7 with the Court unless a dispute arises as to its terms, or as otherwise ordered by the
   8 Court, nor shall the Supplemental Agreement otherwise be disclosed unless ordered
   9 by the Court. If required by the Court, the Supplemental Agreement and/or any of its
  10 terms may be disclosed in camera to the Court for purposes of approval of the
  11 Settlement, but such disclosure shall be carried out to the fullest extent possible in
  12 accordance with the practices of the Court so as to preserve the confidentiality of the
  13 Supplemental Agreement, particularly the threshold aggregate number of shares.
  14            7.4        Defendant Banc and Lead Plaintiff shall each have the right to terminate
  15 the Settlement and this Stipulation by providing written notice of their election to do
  16 so to all other counsel of the Settling Parties within thirty (30) days of:
  17                       (a)   the Court’s final non-appealable refusal to enter the Preliminary
  18 Approval Order or any material part of it;
  19                       (b)   the Settlement Amount not being timely funded when Lead
  20 Counsel has complied with ¶2.2 hereof;
  21                       (c)   the Court’s final non-appealable refusal to approve this Stipulation
  22 or any material part of it;
  23                       (d)   the Court’s final non-appealable refusal to enter the proposed
  24 Judgment or any material part of it;
  25                       (e)   The Court’s final non-appealable refusal to enter the dismissal,
  26 with prejudice, of Sugarman; or
  27
  28
                                                     - 27 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 29 of 102 Page ID
                                 #:24279



   1                       (f)   the Judgment being modified or reversed in any material respect by
   2 a Final order of the Court, the United States Court of Appeals, or the Supreme Court
   3 of the United States.
   4 For the avoidance of doubt, no order of the Court or modification or reversal on
   5 appeal of any order of the Court concerning the Plan of Allocation or the amount of
   6 any attorneys’ fees, expenses, and interest awarded by the Court to Lead Counsel or
   7 expenses to Lead Plaintiff shall operate to terminate or cancel this Stipulation or
   8 constitute grounds for cancellation or termination of the Stipulation.
   9            7.5        Unless otherwise ordered by the Court, in the event the Settlement is not
  10 approved or the Settlement is terminated, canceled, or fails to become effective for
  11 any reason, within thirty (30) business days after joint written notification of such
  12 event is sent by Defendant Banc’s Counsel and Lead Counsel to the Escrow Agent,
  13 the Settlement Fund (including accrued interest), less expenses which have either been
  14 disbursed pursuant to ¶¶2.8 and 2.10 hereof, or are chargeable to the Settlement Fund
  15 pursuant to ¶¶2.8 and 2.10 hereof, shall be refunded by the Escrow Agent pursuant to
  16 written instructions from Defendant Banc’s Counsel. The Escrow Agent or its
  17 designee shall apply for any tax refund owed on the Settlement Amount and pay the
  18 proceeds, after deduction of any fees or expenses incurred in connection with such
  19 application(s) for refund, pursuant to written instructions from Defendant Banc’s
  20 Counsel. In the event that the funds received by Lead Counsel consistent with ¶6.2
  21 above have not been refunded to the Settlement Fund within the thirty (30) business
  22 days specified in this paragraph, those funds shall be refunded by the Escrow Agent
  23 pursuant to written instructions from Defendant Banc’s Counsel immediately upon
  24 their deposit into the Escrow Account consistent with ¶6.3 above.
  25            7.6        In the event that the Stipulation is not approved by the Court or the
  26 Settlement set forth in the Stipulation is terminated or fails to become effective in
  27 accordance with its terms, the Settling Parties shall be restored to their respective
  28 positions in the Litigation as of September 18, 2019. In such event, the terms and
                                                      - 28 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 30 of 102 Page ID
                                 #:24280



   1 provisions of the Stipulation and any aspect of the discussions or negotiations leading to
   2 this Stipulation, with the exception of ¶¶2.8, 2.10, 2.11, 6.3, 7.5-7.7, 8.4, and 8.6 hereof,
   3 shall not be admissible in this Litigation and shall not be used against or to the prejudice
   4 of Defendant Banc or against or to the prejudice of Lead Plaintiff, in any court filing,
   5 deposition, at trial, or otherwise, and any judgment or order entered by the Court in
   6 accordance with the terms of the Stipulation shall be treated as vacated, nunc pro tunc.
   7            7.7        If the Effective Date does not occur, or if the Stipulation is terminated
   8 pursuant to its terms, neither Lead Plaintiff nor any of its counsel shall have any
   9 obligation to repay any amounts disbursed pursuant to ¶¶2.8 or 2.10. In addition, any
  10 expenses already incurred pursuant to ¶¶2.8 or 2.10 hereof at the time of such
  11 termination or cancellation but which have not been paid, shall be paid by the Escrow
  12 Agent in accordance with the terms of the Stipulation prior to the balance being
  13 refunded in accordance with ¶¶2.11 and 7.5 hereof.
  14            7.8        Defendant Banc warrants as to itself that, as to the payments made by or
  15 on behalf of it, at the time of such payment that Defendant Banc made or caused to be
  16 made pursuant to ¶2.2 hereof, it was not insolvent, nor will the payment required to be
  17 made by or on behalf of it render Defendant Banc insolvent, within the meaning of
  18 and/or for the purposes of the United States Bankruptcy Code, including §§101 and
  19 547 thereof. This warranty is made by Defendant Banc and not by Defendant Banc’s
  20 Counsel.
  21            7.9        If, before the Settlement becomes Final, Defendant Banc files for
  22 protection under the Bankruptcy Code or any similar law or a trustee, receiver,
  23 conservator, or other fiduciary is appointed under Bankruptcy, and in the event of a
  24 final order of a court of competent jurisdiction, not subject to any further proceedings,
  25 determining the transfer of the Settlement Fund, or any portion thereof, by or on
  26 behalf of any Defendant to be a preference, voidable transfer, fraudulent transfer or
  27 similar transaction under Title 11 of the United States Code (Bankruptcy) or
  28 applicable state law and any portion thereof is required to be refunded and such
                                                      - 29 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 31 of 102 Page ID
                                 #:24281



   1 amount is not promptly deposited in the Settlement Fund by or on behalf of any other
   2 Defendant, then, at the election of Lead Plaintiff, the Settlement may be terminated
   3 and the releases given and the Judgment entered in favor of Defendant Banc pursuant
   4 to the Settlement shall be null and void. In such instance, the Settling Parties shall be
   5 restored to their respective positions in the Litigation as of September 18, 2019.
   6            8.         Miscellaneous Provisions
   7            8.1        The Settling Parties: (a) acknowledge that it is their intent to consummate
   8 this agreement; and (b) agree to cooperate to the extent reasonably necessary to
   9 effectuate and implement all terms and conditions of the Stipulation and to exercise
  10 their best efforts to accomplish the foregoing terms and conditions of the Stipulation.
  11            8.2        The Settling Parties intend the Settlement to be the full, final, and
  12 complete resolution of all claims asserted or that could have been asserted by the
  13 Settling Parties with respect to the Litigation, Released Plaintiff’s Claims and
  14 Released Defendant’s Claims. The Settlement compromises claims which are
  15 contested and shall not be deemed an admission by any Settling Party as to the merits
  16 of any claim or defense. Pursuant to 15 U.S.C. §78u-4(c)(1), the Final Judgment will
  17 contain a finding that, during the course of the Litigation, the Settling Parties and their
  18 respective counsel at all times complied with the requirements of Federal Rule of
  19 Civil Procedure 11 in connection with the maintenance, prosecution, defense, and
  20 settlement of the Litigation and shall not make any application for sanctions, pursuant
  21 to Rule 11 or other court rule or statute, with respect to any claim or defense in this
  22 Litigation. The Settling Parties agree that the Settlement Amount and the other terms
  23 of the Settlement were negotiated at arm’s length and in good faith by the Settling
  24 Parties, and reflect a settlement that was reached voluntarily based upon adequate
  25 information and after consultation with competent legal counsel. The Settling Parties
  26 reserve their right to rebut, in a manner that such party determines to be appropriate,
  27 any contention made in any public forum regarding the Litigation, including that the
  28 Litigation was brought or defended in bad faith or without a reasonable basis.
                                                      - 30 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 32 of 102 Page ID
                                 #:24282



   1            8.3        The Settling Parties shall, in good faith, endeavor to communicate the
   2 terms of the Settlement, if at all, in a manner that is respectful of the fact that no final
   3 adjudication of fault was determined by a court or a jury.
   4            8.4        Except as set forth in ¶8.5 below, this Stipulation, whether or not
   5 consummated, and whether or not approved by the Court, and any discussions,
   6 negotiations, proceedings, or agreements relating to the Stipulation, the Settlement,
   7 and any matters arising in connection with settlement discussions or negotiations,
   8 proceedings, or agreements, shall not be offered or received against or to the prejudice
   9 of the Settling Parties or their respective counsel, for any purpose other than in an
  10 action to enforce the terms hereof, and in particular:
  11                       (a)   do not constitute, and shall not be offered or received against or to
  12 the prejudice of Defendant Banc as evidence of, or construed as, or deemed to be
  13 evidence of any presumption, concession or admission by Defendant Banc with
  14 respect to the truth of any allegation by Lead Plaintiff and the Class or the validity of
  15 any claim that has been or could have been asserted in the Litigation or in any
  16 litigation, including, but not limited to, the Released Plaintiff’s Claims, or of any
  17 liability, damages, negligence, fault or wrongdoing of Defendant Banc or any person
  18 or entity whatsoever;
  19                       (b)   do not constitute, and shall not be offered or received against or to
  20 the prejudice of Defendant Banc as evidence of a presumption, concession, or
  21 admission of any fault, misrepresentations, or omission with respect to any statement
  22 or written document approved or made by Defendant Banc, or against or to the
  23 prejudice of Lead Plaintiff or any other Class Members as evidence of any infirmity in
  24 the claims of Lead Plaintiff or the other Class Members;
  25                       (c)   do not constitute, and shall not be offered or received against or to
  26 the prejudice of Defendant Banc, Lead Plaintiff, any other Class Members, or their
  27 respective counsel, as evidence of a presumption, concession or admission with
  28 respect to any liability, damages, negligence, fault, infirmity, or wrongdoing, or in any
                                                      - 31 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 33 of 102 Page ID
                                 #:24283



   1 way referred to for any other reason against or to the prejudice of any of the Settling
   2 Parties, in any other civil, criminal, or administrative action or proceeding, other than
   3 such proceedings as may be necessary to effectuate the provisions of this Stipulation;
   4                       (d)   do not constitute, and shall not be construed as, or offered or
   5 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
   6 Class Members, as evidence of a presumption, concession, or admission that the
   7 consideration to be given hereunder represents the amount which could be or would
   8 have been recovered after trial;
   9                       (e)   do not constitute, and shall not be construed as, or offered or
  10 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
  11 Class Members, as evidence of a presumption, concession, or admission that any of
  12 their claims are without merit or infirm or that damages recoverable under the
  13 Consolidated Complaint would not have exceeded the Settlement Amount.
  14            8.5        Defendant Banc or any other Released Defendant Party may file this
  15 Stipulation and/or the Judgment in any action that may be brought against it in order
  16 to support a defense or counterclaim based on principles of res judicata, collateral
  17 estoppel, release, statute of limitations, statute of repose, good-faith settlement,
  18 judgment bar or reduction, or any theory of claim preclusion or issue preclusion or
  19 similar defense or counterclaim, or to effectuate any liability protection granted them
  20 under any applicable insurance policy. The Settling Parties may file this Stipulation
  21 and/or the Judgment in any action that may be brought to enforce the terms of this
  22 Stipulation and/or the Judgment. All Settling Parties submit to the jurisdiction of the
  23 Court for purposes of implementing and enforcing the Settlement.
  24            8.6        All agreements made and orders entered during the course of the
  25 Litigation relating to the confidentiality of information shall survive this Stipulation.
  26            8.7        All of the Exhibits to the Stipulation, and the Supplemental Agreement,
  27 are material and integral parts hereof and are fully incorporated herein by this
  28 reference.
                                                     - 32 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 34 of 102 Page ID
                                 #:24284



   1            8.8        The Stipulation, along with its Exhibits and the Supplemental Agreement,
   2 may be amended or modified only by a written instrument signed by or on behalf of
   3 all Settling Parties or their respective successors-in-interest.
   4            8.9        The waiver by one Settling Party of any breach of this Stipulation by any
   5 other Settling Party shall not be deemed a waiver of any other prior or subsequent
   6 breach of this Stipulation.
   7            8.10 The Stipulation, its Exhibits, and the Supplemental Agreement constitute
   8 the entire agreement among the Settling Parties and no representations, warranties or
   9 inducements have been made to any party concerning the Stipulation or its Exhibits
  10 other than the representations, warranties, and covenants contained and memorialized
  11 in such documents.
  12            8.11 Lead Counsel, on behalf of the Class, is expressly authorized by Lead
  13 Plaintiff to take all appropriate action required or permitted to be taken by the Class
  14 pursuant to the Stipulation to effectuate its terms and also is expressly authorized to
  15 enter into any modifications or amendments to the Stipulation on behalf of the Class
  16 which it deems appropriate.
  17            8.12 All counsel and any other person executing this Stipulation, its Exhibits,
  18 the Supplemental Agreement, or any related Settlement document, warrant and
  19 represent that they have the full authority to do so, and that they have the authority to
  20 take appropriate action required or permitted to be taken pursuant to the Stipulation to
  21 effectuate its terms, without requiring additional consent, approval, or authorization of
  22 any other Person, board, entity, tribunal, or other regulatory or governmental
  23 authority.
  24            8.13 The Stipulation may be executed in one or more counterparts. All
  25 executed counterparts and each of them shall be deemed to be one and the same
  26 instrument. A complete set of executed counterparts shall be filed with the Court.
  27 Signatures sent by facsimile or pdf’d via e-mail shall be deemed originals.
  28
                                                      - 33 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 35 of 102 Page ID
                                 #:24285



   1            8.14 This Stipulation shall be binding when signed, but the Settlement shall be
   2 effective upon the entry of the Judgment and the payment in full of the Settlement
   3 Amount, subject only to the condition that the Effective Date will have occurred.
   4            8.15 The Stipulation shall be binding upon, and inure to the benefit of, the
   5 successors and assigns of the Settling Parties hereto.
   6            8.16 The headings herein are used for the purpose of convenience only and are
   7 not meant to have legal effect.
   8            8.17 The administration and consummation of the Settlement as embodied in
   9 this Stipulation shall be under the authority of the Court, and the Court shall retain
  10 jurisdiction for the purpose of entering orders providing for awards of attorneys’ fees
  11 and any expenses, and implementing and enforcing the terms of this Stipulation.
  12            8.18 Pending approval of the Court of the Stipulation and its Exhibits, all
  13 proceedings in this Litigation shall be stayed and all Members of the Class shall be
  14 barred and enjoined from prosecuting any of the Released Plaintiff’s Claims against
  15 any of the Released Defendant Parties.
  16            8.19 This Stipulation, its Exhibits, and the Supplemental Agreement shall be
  17 considered to have been negotiated, executed and delivered, and to be wholly
  18 performed, in the State of California. The construction, interpretation, operation,
  19 effect, and validity of this Stipulation, its Exhibits, the Supplemental Agreement, and
  20 all documents necessary to effectuate them, shall be governed by the internal,
  21 substantive laws of the State of California without giving effect to that State’s choice-
  22 of-law principles, except to the extent that federal law requires that federal law
  23 govern.
  24            8.20 This Stipulation shall not be construed more strictly against one Settling
  25 Party than another merely by virtue of the fact that it, or any part of it, may have been
  26 prepared by counsel for one of the Settling Parties, it being recognized that it is the
  27 result of arm’s-length negotiations among the Settling Parties, and all Settling Parties
  28 have contributed substantially and materially to the preparation of this Stipulation.
                                                 - 34 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 36 of 102 Page ID
                                 #:24286



   1            8.21 Nothing in the Stipulation, or the negotiations relating thereto, is intended
   2 to or shall be deemed to constitute a waiver of any applicable privilege or immunity,
   3 including, without limitation, attorney-client privilege, joint defense privilege, or work
   4 product protection.
   5            8.22 Unless otherwise provided, the Settling Parties may agree to reasonable
   6 extensions of time to carry out any of the provisions of this Stipulation without further
   7 order of the Court.
   8            8.23 Except as otherwise provided herein, each party shall bear its own costs.
   9            IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
  10 executed, by their duly authorized attorneys, dated October 28, 2019.
  11                                              ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
  12                                              SPENCER A. BURKHOLZ
                                                  LAURIE L. LARGENT
  13                                              ROBERT R. HENSSLER JR.
                                                  MATTHEW I. ALPERT
  14                                              ERIKA OLIVER
  15
  16                                                       SPENCER A. BURKHOLZ
  17                                              655 West Broadway, Suite 1900
                                                  San Diego, CA 92101
  18                                              Telephone: 619/231-1058
                                                  619/231-7423 (fax)
  19
                                                  Lead Counsel for Plaintiff
  20
  21                                              MORRISON & FOERSTER LLP
                                                  MARK R. McDONALD
  22                                              ROBERT B. HUBBELL

  23
  24                                                         ROBERT B. HUBBELL

  25                                              707 Wilshire Blvd., Suite 6000
                                                  Los Angeles, CA 90017-3543
  26                                              Telephone: 213/892-5200
                                                  213/892-5454 (fax)
  27                                              Attorney for Defendant Banc of California, Inc.
  28
                                                  - 35 -
       4822-8588-3814.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 37 of 102 Page ID
                                 #:24287




     1            8 .21 Nothing in the Stipulation, or the negotiations relating thereto, is intended
     2 to or shall be deemed to constitute a waiver of any applicable privilege or immunity,
     3 including, without limitation, attorney-client privilege,joint defense privilege, or work
     4 product protection.
     5            8.22 Unless otherwise provided, the Settling Parties may agree to reasonable
     6 extensions of time to carry out any of the provisions of this Stipulation without further
     7 order of the Court.
     8             8.23 Except as otherwise provided herein, each party shall bear its own costs.
     9             IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
    10 executed, by their duly authorized attorneys, dated October 28, 2019.
    11                                              ROBBINS GELLER RUDMAN
                                                     &DOWDLLP
    12                                              SPENCER A. BURKHOLZ
                                                    LAURIE L. LARGENT
    13                                              ROBERT R. HENSSLER JR.
                                                    MATTHEW I. ALPERT
    14                                              ERIKA OLIVER
    15
    16                                                        SPENCER A. BURKHOLZ
    17                                               655 West Broadway, Suite 1900
                                                     San Diego, CA 92101
    18                                               Telephone: 619/231-1058
                                                     619/231-7423 <fax)
    19
                                                     Lead Counsel for Plaintiff
    20
    21                                               MORRISON & FOERSTER LLP
                                                     MARK R. McDONALD
    22
    23
    24
                                                       ~,
                                                     ROBERT B. HUBBELL


                                                                ROBERT B. HUBBELL

    25                                               707 Wilshire Blvd~ Suite 6000
                                                     Los Angeles, CA ~0017-3543
    26                                               Telephone: 213/892-5200
                                                     213/892-5454 (fax)
    27
                                                     Attorney for Defendant Banc of California, Inc.
    28
                                                     - 35 -
         4822·8588-38 I 4.v8
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 38 of 102 Page ID
                                 #:24288


               INDEX OF EXHIBITS TO STIPULATION OF SETTLEMENT


               DOCUMENT                              EXHIBIT

[Proposed] Order Preliminarily Approving                A
Settlement and Providing for Notice

Notice of Pendency and Proposed Settlement             A-1
of Class Action

Proof of Claim and Release                             A-2

Summary Notice                                         A-3

[Proposed] Final Judgment and Order of                  B
Dismissal with Prejudice




                                           -36-
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 39 of 102 Page ID
                                 #:24289




                      EXHIBIT A
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 40 of 102 Page ID
                                 #:24290



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16                                   ) CLASS ACTION
                                       )
  17 This Document Relates To:         ) [PROPOSED] ORDER
                                       ) PRELIMINARILY APPROVING
  18                                   ) SETTLEMENT AND PROVIDING
            ALL ACTIONS.               ) FOR NOTICE
  19                                   )
                                       ) EXHIBIT A
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4810-7969-4502.v4                                         EXHIBIT A
                                                                        37
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 41 of 102 Page ID
                                 #:24291



   1            WHEREAS, an action is pending before this Court entitled In re Banc of
   2 California Securities Litigation, No. SACV 17-00118 AG (DFMx) consolidated with
   3 SACV 17-00138 AG (DFMx) (the “Litigation”);
   4            WHEREAS, the parties having made application, pursuant to Federal Rule of
   5 Civil Procedure 23(e), for an order preliminarily approving the settlement of this
   6 Litigation, in accordance with a Stipulation of Settlement dated October 28, 2019 (the
   7 “Stipulation”), which, together with the Exhibits annexed thereto, sets forth the terms
   8 and conditions for a proposed settlement of the Litigation and for dismissal of the
   9 Litigation with prejudice upon the terms and conditions set forth therein; and the
  10 Court having read and considered the Stipulation and the Exhibits annexed thereto;
  11 and
  12            WHEREAS, unless otherwise defined, all terms used herein have the same
  13 meanings as set forth in the Stipulation.
  14            NOW, THEREFORE, IT IS HEREBY ORDERED:
  15            1.         After a preliminary review, the Settlement appears to be fair, reasonable,
  16 and adequate. The Settlement: (a) resulted from arm’s-length negotiations overseen
  17 by an experienced mediator; and (b) is sufficient to warrant (i) notice thereof as set
  18 forth below; and (ii) a full hearing on the Settlement. Accordingly, the Court does
  19 hereby preliminarily approve the Stipulation and the Settlement set forth therein,
  20 subject to further consideration at the Settlement Hearing described below.
  21            2.         A hearing (the “Settlement Hearing”) shall be held before this Court on
  22 __________, 2020, at _:__ _.m. [a date that is at least 100 days from the date of this
  23 Order], at the United States District Court for the Central District of California,
  24 Southern Division, Ronald Reagan Federal Building and U.S. Courthouse, 411 West
  25 Fourth Street, Courtroom 10D, Santa Ana, CA 92701, for the following purposes:
  26                       (a)   to determine whether the Settlement is fair, reasonable, and
  27 adequate, and should be approved by the Court;
  28
                                                       -1-
       4810-7969-4502.v4                                                           EXHIBIT A
                                                                                          38
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 42 of 102 Page ID
                                 #:24292



   1                       (b)   to finally determine whether Judgment as provided under the
   2 Stipulation should be entered, dismissing the Consolidated Complaint on the merits
   3 and with prejudice, and to determine whether the release by the Class of the Released
   4 Defendant Parties as set forth in the Stipulation, should be ordered, along with a
   5 permanent injunction barring efforts to bring any Released Plaintiff’s Claims or
   6 Released Defendant’s Claims extinguished by the Settlement;
   7                       (c)   to finally determine whether the proposed Plan of Allocation for
   8 the distribution of the Net Settlement Fund is fair and reasonable and should be
   9 approved by the Court;
  10                       (d)   to consider the application of Lead Counsel for an award of
  11 attorneys’ fees and expenses, and any application for an award to Lead Plaintiff;
  12                       (e)   to consider Class Members’ objections, if any, to the Settlement,
  13 Plan of Allocation or application for fees and expenses; and
  14                       (f)   to rule upon such other matters as the Court may deem appropriate.
  15            3.         The Court may adjourn the Settlement Hearing without further notice to
  16 the Members of the Class, and reserves the right to approve the Settlement with such
  17 modifications as may be agreed upon or consented to by the parties and without further
  18 notice to the Class where to do so would not impair Class Members’ rights in a manner
  19 inconsistent with Rule 23 and due process of law. The Court further reserves the right
  20 to enter its Judgment approving the Settlement and dismissing the Consolidated
  21 Complaint, on the merits and with prejudice, regardless of whether it has approved the
  22 Plan of Allocation or awarded attorneys’ fees and expenses or made an award to Lead
  23 Plaintiff.
  24            4.         The Court approves, as to form and content, the Notice of Pendency and
  25 Proposed Settlement of Class Action (the “Notice”), the Proof of Claim and Release
  26 form (the “Proof of Claim”), and the Summary Notice, annexed hereto as Exhibits
  27 A-1, A-2, and A-3, respectively, and finds that the mailing and distribution of the
  28 Notice and publishing of the Summary Notice, substantially in the manner and form
                                                     -2-
       4810-7969-4502.v4                                                         EXHIBIT A
                                                                                        39
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 43 of 102 Page ID
                                 #:24293



   1 set forth in ¶¶7-8 of this Order, meet the requirements of Federal Rule of Civil
   2 Procedure 23 and due process, Section 21D of the Securities Exchange Act of 1934,
   3 15 U.S.C. §78u-4(a)(7), as amended by the PSLRA, the rules of this Court, and any
   4 other applicable law, and is the best notice practicable under the circumstances and
   5 shall constitute due and sufficient notice to all Persons entitled thereto.
   6            5.         The firm of Gilardi & Co. LLC (“Claims Administrator”) is hereby
   7 appointed to supervise and administer the notice procedure as well as the processing
   8 of claims as more fully set forth below.
   9            6.         Defendant Banc shall provide, or cause to be provided, to the Claims
  10 Administrator, at no cost to Lead Plaintiff, the Settlement Fund, Lead Counsel or the
  11 Claims Administrator, within twenty (20) business days after execution of the
  12 Stipulation, the names and addresses of Persons who purchased or acquired Banc
  13 common stock during the period from April 15, 2016 through January 20, 2017,
  14 inclusive, as listed on Banc’s shareholder transfer records. Defendant shall provide
  15 this documentation in an electronic searchable form, such as Excel. In no event shall
  16 the Defendants or any of the Released Defendant Parties have any responsibility for
  17 the administration of the Settlement, and neither the Defendants nor any of the
  18 Released Defendant Parties shall have any obligation or liability to the Lead Plaintiff,
  19 Lead Counsel, or the Class in connection with such administration.
  20            7.         Lead Counsel, through the Claims Administrator, shall commence
  21 mailing the Notice and Proof of Claim, substantially in the forms annexed hereto,
  22 within ten (10) business days after the Court signs this Order (the “Notice Date”), or
  23 by __________, 2019, by first-class mail to all Class Members who can be identified
  24 with reasonable effort, and to be posted on the Settlement website at
  25 www.BancOfCaliforniaSecuritiesSettlement.com.
  26            8.         Not later than seven (7) calendar days after the Notice Date, the Claims
  27 Administrator shall cause the Summary Notice to be published once in the national
  28 edition of The Wall Street Journal and once over a national newswire service.
                                                      -3-
       4810-7969-4502.v4                                                         EXHIBIT A
                                                                                        40
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 44 of 102 Page ID
                                 #:24294



   1            9.         At least seven (7) calendar days prior to the Settlement Hearing, Lead
   2 Counsel shall serve on Defendant Banc’s Counsel and file with the Court proof, by
   3 affidavit or declaration, of such mailing and publishing.
   4            10.        Lead Counsel may make non-material edits to the Notice, Proof of Claim,
   5 and Summary Notice without Court approval.
   6            11.        Nominees who purchased or acquired Banc common stock for the
   7 beneficial ownership of Class Members during the Class Period shall: (a) within seven
   8 (7) calendar days of receipt of the Notice and the Proof of Claim (“Notice Packet”),
   9 request from the Claims Administrator sufficient copies of the Notice Packet to
  10 forward to all such beneficial owners and within seven (7) calendar days of receipt of
  11 those Notice Packets forward them to all such beneficial owners; or (b) within seven
  12 (7) calendar days of receipt of the Notice Packet, send a list of the names and
  13 addresses of all such beneficial owners to the Claims Administrator in which event the
  14 Claims Administrator shall promptly mail the Notice Packet to such beneficial
  15 owners. Lead Counsel shall, if requested, reimburse banks, brokerage houses or other
  16 nominees solely for their reasonable out-of-pocket expenses incurred in providing
  17 notice to beneficial owners who are Class Members out of the Settlement Fund, which
  18 expenses would not have been incurred except for the sending of such notice, subject
  19 to further order of this Court with respect to any dispute concerning such
  20 compensation.
  21            12.        In order to be entitled to participate in the recovery from the Settlement
  22 Fund after the Effective Date, each Class Member shall take the following action and
  23 be subject to the following conditions:
  24                       (a)   A properly completed and executed Proof of Claim must be
  25 submitted to the Claims Administrator, at the post office box or electronic mailbox
  26 indicated in the Notice and Proof of Claim, postmarked no later than ninety (90)
  27 calendar days from the Notice Date. Such deadline may be further extended by Order
  28 of the Court. Each Proof of Claim shall be deemed to have been submitted when
                                                       -4-
       4810-7969-4502.v4                                                           EXHIBIT A
                                                                                          41
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 45 of 102 Page ID
                                 #:24295



   1 legibly postmarked (if properly addressed and mailed by first-class mail). Any Proof
   2 of Claim submitted in any other manner shall be deemed to have been submitted when
   3 it was actually received by the Claims Administrator at the address designated in the
   4 Notice.
   5                       (b)   The Proof of Claim submitted by each Class Member must satisfy
   6 the following conditions: (i) it must be properly filled out, signed and submitted in a
   7 timely manner in accordance with the provisions of the preceding subparagraph; (ii) it
   8 must be accompanied by adequate supporting documentation for the transactions
   9 reported therein, in the form of broker confirmation slips, broker account statements,
  10 an authorized statement from the broker containing the transactional information
  11 found in a broker confirmation slip, or such other documentation as is deemed
  12 adequate by the Claims Administrator or Lead Counsel; (iii) if the person executing
  13 the Proof of Claim is acting in a representative capacity, a certification of his current
  14 authority to act on behalf of the Class Member must be provided with the Proof of
  15 Claim; and (iv) the Proof of Claim must be complete and contain no material deletions
  16 or modifications of any of the printed matter contained therein and must be signed
  17 under penalty of perjury.
  18                       (c)   Once the Claims Administrator has considered a timely submitted
  19 Proof of Claim, it shall determine whether such claim is valid, deficient or rejected.
  20 For each claim determined to be either deficient or rejected, the Claims Administrator
  21 shall send a deficiency letter or rejection letter as appropriate, describing the basis on
  22 which the claim was so determined. Persons who timely submit a Proof of Claim that
  23 is deficient or otherwise rejected shall be afforded a reasonable time (at least seven (7)
  24 calendar days) to cure such deficiency if it shall appear that such deficiency may be
  25 cured.
  26                       (d)   For the filing of and all determinations concerning their Proof of
  27 Claim, each Class Member shall submit to the jurisdiction of the Court.
  28
                                                     -5-
       4810-7969-4502.v4                                                         EXHIBIT A
                                                                                        42
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 46 of 102 Page ID
                                 #:24296



   1            13.        Any Class Member who does not timely submit a valid and timely Proof
   2 of Claim within the time provided for, shall be barred from sharing in the distribution
   3 of the proceeds of the Settlement Fund, but will in all other respects be subject to and
   4 bound by the provisions of the Stipulation and the Judgment, if entered.
   5 Notwithstanding the foregoing, Lead Counsel shall have the discretion (but not an
   6 obligation) to accept late-submitted claims for processing by the Claims Administrator
   7 so long as distribution of the Settlement Fund to Authorized Claimants is not
   8 materially delayed thereby, but will bear no liability for failing to accept such late
   9 claims.
  10            14.        Any Member of the Class may enter an appearance in the Litigation, at
  11 their own expense, individually or through counsel of their own choice. If they do not
  12 enter an appearance, they will be represented by Lead Counsel.
  13            15.        All Class Members shall be bound by all determinations and judgments
  14 in this Litigation, whether favorable or unfavorable, unless such persons request to be
  15 excluded, or “opt out,” from the Class. A Class Member wishing to be excluded from
  16 the Class must submit to the Claims Administrator a request for exclusion (“Request
  17 for Exclusion”), by first-class mail, such that it is postmarked no later than twenty-one
  18 (21) calendar days prior to the Settlement Hearing, or __________ 20__, to the
  19 address listed in the Notice. A Request for Exclusion must be signed and must legibly
  20 state: (a) the name, address, and telephone number of the Person requesting exclusion;
  21 (b) the number of shares of Banc common stock that the Person requesting exclusion
  22 (i) owned as of the opening of trading on April 15, 2016, and (ii) purchased, acquired
  23 and/or sold during the Class Period, as well as the number of shares, dates and prices
  24 for each such purchase, acquisition and sale; and (c) that the Person wishes to be
  25 excluded from the Class in In re Banc of California Securities Litigation, No. SACV
  26 17-00118 AG (DFMx) consolidated with SACV 17-00138 AG (DFMx). All Persons
  27 who submit valid and timely Requests for Exclusion in the manner set forth in this
  28 paragraph shall have no rights under the Stipulation, shall not share in the distribution
                                                     -6-
       4810-7969-4502.v4                                                       EXHIBIT A
                                                                                      43
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 47 of 102 Page ID
                                 #:24297



   1 of the Net Settlement Fund, and shall not be bound by the Stipulation or any Final
   2 Judgment. Unless otherwise ordered by the Court, any Class Member who does not
   3 submit a valid and timely written Request for Exclusion as provided by this paragraph
   4 shall be bound by the Stipulation.
   5            16.        The Claims Administrator or Lead Counsel shall cause to be provided to
   6 Defendant Banc’s Counsel copies of all Requests for Exclusion no later than fifteen
   7 (15) calendar days prior to the Settlement hearing.
   8            17.        The Court will consider comments or objections to the Settlement, the
   9 Plan of Allocation, or Lead Counsel’s request for an award of attorneys’ fees and
  10 expenses, including Lead Plaintiff’s expenses as provided for by 15 U.S.C.
  11 §78u-4(a)(4), only if such comments or objections and any supporting papers are
  12 served by hand or sent by first-class mail, and are received at least twenty-one (21)
  13 calendar days prior to the Settlement Hearing, or _______________, 20__:
  14                       Counsel for Lead Plaintiff
  15                       Robbins Geller Rudman & Dowd LLP
                           Theodore J. Pintar
  16                       655 West Broadway, Suite 1900
                           San Diego, CA 92101
  17
                           Counsel for Defendant
  18
                           Morrison & Foerster LLP
  19                       Mark R. McDonald
                           707 Wilshire Blvd., Suite 6000
  20                       Los Angeles, CA 90017
  21 Those comments or objections and any supporting papers must also be filed with the
  22 Clerk of the United States District Court for the Central District of California,
  23 Southern Division, Ronald Reagan Federal Building and United States Courthouse,
  24 411 West Fourth Street, Santa Ana, CA 92701, at least twenty-one (21) calendar days
  25 prior to the Settlement Hearing, or __________, 20__. Attendance at the Settlement
  26 Hearing is not necessary but any Person wishing to be heard orally in opposition to the
  27 Settlement, the Plan of Allocation, or the application for attorneys’ fees and expenses
  28 or an award to Lead Plaintiff are required to indicate in their written objection whether
                                                     -7-
       4810-7969-4502.v4                                                        EXHIBIT A
                                                                                       44
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 48 of 102 Page ID
                                 #:24298



   1 they intend to appear at the Settlement Hearing. The notice of objection must include
   2 documentation establishing the objecting Person’s membership in the Class, including
   3 the number of shares of Banc common stock that the objecting Person: (i) owned as of
   4 the opening of trading on April 15, 2016; and (ii) purchased, acquired and/or sold
   5 during the Class Period, as well as the dates and prices for each such purchase,
   6 acquisition or sale, copies of any papers, briefs, or other documents upon which the
   7 objection is based, and the objector’s signature, even if represented by counsel. In
   8 addition, the objection must state whether it applies only to the objector, to a specific
   9 subset of the Class, or to the entire Class, and also state with specificity the grounds
  10 for the objection. Any Member of the Class who does not make his, her or its
  11 objection in the manner provided shall be deemed to have waived such objection and
  12 shall forever be foreclosed from making any objection to the fairness or adequacy of
  13 the Settlement as set forth in the Stipulation, to the Plan of Allocation, or to the award
  14 of attorneys’ fees and expenses to Lead Counsel or expenses of the Lead Plaintiff
  15 unless otherwise ordered by the Court. Class Members do not need to appear at the
  16 Settlement Hearing or take any other action to indicate their approval.
  17            18.        All funds held by the Escrow Agent shall be deemed and considered to be
  18 in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court,
  19 until such time as such funds shall be distributed pursuant to the Stipulation and/or
  20 further order(s) of the Court.
  21            19.        All opening briefs and supporting documents in support of the
  22 Settlement, the Plan of Allocation, and any application by counsel for the Lead
  23 Plaintiff for attorneys’ fees and expenses or by Lead Plaintiff for its expenses shall be
  24 filed and served no later than thirty-five (35) calendar days before the Settlement
  25 Hearing, or __________, 20__. Replies to any objections shall be filed and served at
  26 least seven (7) calendar days prior to the Settlement Hearing, or __________, 20__.
  27            20.        Neither Defendants nor the Released Defendant Parties shall have any
  28 responsibility for the Plan of Allocation or any application for attorneys’ fees or
                                                     -8-
       4810-7969-4502.v4                                                        EXHIBIT A
                                                                                       45
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 49 of 102 Page ID
                                 #:24299



   1 expenses submitted by Lead Counsel or Lead Plaintiff, and such matters will be
   2 considered separately from the fairness, reasonableness, and adequacy of the
   3 Settlement. Any order or proceeding relating to the Plan of Allocation or any
   4 application for attorneys’ fees or expenses, or any appeal from any order relating
   5 thereto or reversal or modification thereof, shall not operate to terminate or cancel the
   6 Stipulation, or affect or delay the finality of the Judgment approving the Stipulation
   7 and the settlement of the Litigation.
   8            21.        At or after the Settlement Hearing, the Court shall determine whether the
   9 Plan of Allocation proposed by Lead Counsel, and any application for attorneys’ fees
  10 or payment of expenses shall be approved.
  11            22.        All reasonable expenses incurred in identifying and notifying Class
  12 Members, as well as administering the Settlement Fund, shall be paid as set forth in
  13 the Stipulation.
  14            23.        Neither the Stipulation, nor any of its terms or provisions, nor any of the
  15 negotiations or proceedings connected with it, shall be construed as an admission or
  16 concession by Defendants or any of the Released Defendant Parties of the truth of any
  17 of the allegations in the Litigation, or of any liability, fault, or wrongdoing of any
  18 kind.
  19            24.        If the Stipulation and the Settlement set forth therein is not approved or
  20 consummated for any reason whatsoever, the Stipulation and Settlement and all
  21 proceedings had in connection therewith shall be without prejudice to the rights of the
  22 Settling Parties status quo ante.
  23            25.        Pending final determination of whether the proposed Settlement should
  24 be approved, neither the Lead Plaintiff, nor any Class Member, directly or indirectly,
  25 representatively, or in any other capacity, shall commence or prosecute against any of
  26 the Released Defendant Parties, any action or proceeding in any court or tribunal
  27 asserting any of the Released Plaintiff’s Claims.
  28
                                                       -9-
       4810-7969-4502.v4                                                           EXHIBIT A
                                                                                          46
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 50 of 102 Page ID
                                 #:24300



   1            26.        Pending further order of the Court, all litigation activity, except that
   2 contemplated herein, in the Stipulation, in the Notice, in the Summary Notice, or in
   3 the Judgment, is hereby stayed and all hearings, deadlines and other proceedings in
   4 this Action, except the Settlement Hearing and any deadlines set forth in this Order,
   5 are hereby taken off calendar.
   6            27.        The Court retains exclusive jurisdiction over the Action to consider all
   7 further matters arising out of or connected with the Settlement.
   8            28.        The Court’s orders entered during this Litigation relating to the
   9 confidentiality of information shall survive this Settlement.
  10            IT IS SO ORDERED.
  11
  12 DATED: _______________                      ______________________________________
                                                 THE HONORABLE ANDREW J. GUILFORD
  13                                             UNITED STATES DISTRICT JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     - 10 -                   EXHIBIT A
       4810-7969-4502.v4                                                             47
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 51 of 102 Page ID
                                 #:24301




                    EXHIBIT A-1
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 52 of 102 Page ID
                                 #:24302



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16                                   ) CLASS ACTION
     This Document Relates To:         )
  17                                   ) NOTICE OF PENDENCY AND
            ALL ACTIONS.               ) PROPOSED SETTLEMENT OF
  18                                   ) CLASS ACTION
                                       )
  19                                      EXHIBIT A-1
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4829-9028-0358.v4                                        EXHIBIT A-1
                                                                         48
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 53 of 102 Page ID
                                 #:24303



   1 A Federal Court authorized this Notice. This is not a solicitation from a lawyer.
   2 NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your
     rights may be affected by the above-captioned class action lawsuit pending in this
   3
     Court (the “Litigation”) if you purchased or otherwise acquired the common
   4 stock (“Securities”) of Banc of California, Inc. (“Banc of California” or the
     “Company”) from April 15, 2016 through January 20, 2017, inclusive (the “Class
   5
     Period”).1
   6
     NOTICE OF SETTLEMENT: Please also be advised that Lead Plaintiff Iron
   7 Workers Local No. 25 Pension Fund (“Lead Plaintiff”), on behalf of the Class (as
   8 defined in ¶1 below), has reached a proposed settlement of the Litigation for a
     total of $19.75 million in cash that will resolve all claims in the Litigation (the
   9 “Settlement”).
  10
     This Notice explains important rights you may have, including your possible
  11 receipt of cash from the Settlement. Your legal rights will be affected whether
  12 or not you act. Please read this Notice carefully!
  13          1.     Description of the Litigation and the Class: This Notice relates to a
       proposed Settlement of a class action lawsuit pending against Banc of California
  14   (“Defendant Banc of California”) and Steven A. Sugarman (“Defendant Sugarman”)
  15   (together, “Defendants”). The proposed Settlement, if approved by the Court, will
       apply to the following Class (the “Class”): All persons and entities who purchased or
  16   otherwise acquired the common stock of Banc of California, Inc. (“Banc” or the
  17   “Company”) during the period from April 15, 2016 through January 20, 2017,
       inclusive (the “Class Period”), and were damaged thereby. Excluded from the Class
  18   are Defendants, present or former executive officers and directors of Banc and their
  19   immediate family members (as defined in 17 C.F.R. §229.404, Instructions (1)(a)(iii)
       and (1)(b)(ii)). Anyone with questions as to whether or not they are excluded from the
  20   Class may call the Claims Administrator toll-free at 1-866-617-3471. In addition to
  21   the proposed Settlement with Defendant Banc of California, Lead Plaintiff will be
       dismissing Defendant Sugarman, with prejudice, following the final approval and
  22   exhaustion of all appeals of the Settlement between Lead Plaintiff and Banc of
  23   California. The Settlement with Defendant Banc is conditioned on the Court
       approving the dismissal of Defendant Sugarman with prejudice, and the dismissal of
  24   Defendant Sugarman with prejudice is conditioned on the Court approving the
  25   Settlement with Defendant Banc.
  26   1
           All capitalized terms used in this Notice that are not otherwise defined
  27 herein shall have the meanings provided in the Stipulation of Settlement dated
     October 28, 2019 (the “Stipulation”), which is available on the website
  28 www.BancOfCaliforniaSecuritiesSettlement.com.
                                               -1-
       4829-9028-0358.v4                                                 EXHIBIT A-1
                                                                                  49
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 54 of 102 Page ID
                                 #:24304



   1          2.     Statement of Class’ Recovery: Subject to Court approval, and as
       described more fully in ¶¶39-45 below, Lead Plaintiff, on behalf of the Class, has
   2
       agreed to settle all Released Plaintiff’s Claims (as defined in ¶41 below) against
   3   Defendant Banc of California and other Released Defendant Parties (as defined in ¶42
       below) in exchange for a settlement payment of $19.75 million in cash (the
   4
       “Settlement Amount”) to be deposited into an escrow account. The Net Settlement
   5   Fund (the Settlement Fund less Taxes and Tax Expenses, Notice and Administration
       Expenses, attorneys’ fees and litigation expenses, and an amount to Lead Plaintiff
   6
       pursuant to 15 U.S.C. §78u-4(a)(4) in connection with its representation of the Class)
   7   will be distributed in accordance with a plan of allocation (the “Plan of Allocation”)
       that will be approved by the Court and will determine how the Net Settlement Fund
   8
       shall be distributed to Members of the Class. The Plan of Allocation is a basis for
   9   determining the relative positions of Class Members for purposes of allocating the Net
       Settlement Fund. The proposed Plan of Allocation is included in this Notice, and may
  10
       be modified by the Court without further notice.
  11
            3.     Statement of Average Distribution Per Share: The Settlement Fund
  12 consists of the $19.75 million Settlement Amount plus interest earned. Assuming all
  13 estimated potential Class Members elect to participate, the estimated average recovery
     is $0.52 per damaged share before deduction of Court-approved fees and expenses.
  14 Class Members may recover more or less than this amount depending on, among other
  15 factors, the aggregate value of the Recognized Claims represented by valid and
     acceptable Claim Forms; when their shares were purchased or acquired and the price
  16 at the time of purchase or acquisition; whether the shares were sold, and if so, when
  17 they were sold and for how much. In addition, the actual recovery of Class Members
     may be further reduced by the payment of fees and costs from the Settlement Fund, as
  18 approved by the Court, including the cost of notifying Class Members and settlement
  19 administration and any attorneys’ fees and expenses awarded by the Court to Lead
     Counsel and any award to Lead Plaintiff for its representation of the Class.
  20
  21        4.     Statement of the Parties’ Position on Damages: Defendant Banc of
     California vigorously denies and has denied all claims of wrongdoing, that it engaged
  22 in any wrongdoing, that it is liable to Lead Plaintiff and/or the Class and that Lead
  23 Plaintiff or other Members of the Class suffered any injury. Moreover, the parties do
     not agree on the amount of recoverable damages if Lead Plaintiff were to prevail on
  24 each of the claims. The issues on which the parties disagree include, but are not
  25 limited to, whether: (1) the statements made or facts allegedly omitted were material,
     false or misleading; (2) Defendants are otherwise liable under the securities laws for
  26 those statements or omissions; and (3) all or part of the damages allegedly suffered by
  27 Members of the Class were caused by economic conditions or factors other than the
     allegedly false or misleading statements or omissions.
  28
                                               -2-
       4829-9028-0358.v4                                                 EXHIBIT A-1
                                                                                  50
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 55 of 102 Page ID
                                 #:24305



   1          5.     Statement of Attorneys’ Fees and Expenses Sought: Lead Counsel
       will apply to the Court, on behalf of all Plaintiffs’ Counsel, for an award of attorneys’
   2
       fees from the Settlement Fund of no more than 33% of the Settlement Amount, plus
   3   interest earned at the same rate and for the same period as earned by the Settlement
       Fund. In addition, Lead Counsel also will apply to the Court for payment from the
   4
       Settlement Fund for Plaintiffs’ Counsel’s litigation expenses (reasonable expenses or
   5   charges of Plaintiffs’ Counsel in connection with commencing and prosecuting the
       Litigation), in an amount not to exceed $1.7 million, plus interest earned at the same
   6
       rate and for the same period as earned by the Settlement Fund. If the Court approves
   7   Lead Counsel’s fee and expense application, the estimated average cost per damaged
       share is $0.21. In addition, Lead Plaintiff may apply for an amount not to exceed
   8
       $10,000 pursuant to 15 U.S.C. §78u-4(a)(4) in connection with its representation of
   9   the Class.
  10        6.    Identification of Attorneys’ Representatives: Lead Plaintiff and the
  11 Class are being represented by Robbins Geller Rudman & Dowd LLP (“Lead
     Counsel”). Any questions regarding the Settlement should be directed to Theodore J.
  12 Pintar at Robbins Geller Rudman & Dowd LLP, 655 W. Broadway, Suite 1900, San
  13 Diego, CA 92101, 1-800-449-4900, tedp@rgrdlaw.com.
  14
                YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT
  15
  16    DO NOTHING                             Receive no payment pursuant to this Settlement.
                                               Remain a Class Member. Give up your rights.
  17
        REMAIN A MEMBER OF THE                 This is the only way to be potentially eligible to
  18    CLASS AND SUBMIT A CLAIM               receive a payment.
        FORM POSTMARKED NO
  19
        LATER THAN [_______], 20__
  20    EXCLUDE YOURSELF FROM                  Receive no payment pursuant to this Settlement.
  21    THE CLASS (OPT OUT) BY                 This is the only option that allows you to ever
        SUBMITTING A WRITTEN                   potentially be part of any other lawsuit against
  22    REQUEST FOR EXCLUSION SO               Defendant Banc of California or the other
  23    THAT IT IS POSTMARKED NO               Released Defendant Parties concerning the
        LATER THAN [_______], 20__             Released Plaintiff’s Claims.
  24
  25
  26
  27
  28
                                                 -3-
       4829-9028-0358.v4                                                    EXHIBIT A-1
                                                                                     51
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 56 of 102 Page ID
                                 #:24306



   1    OBJECT TO THE SETTLEMENT Write to the Court if you have any objection to
   2    SO THAT IT IS RECEIVED NO the fairness of the Settlement, the request for
        LATER THAN [_______], 20__ attorneys’ fees and expenses, the requested
   3                               award to Lead Plaintiff pursuant to 15 U.S.C.
   4                               §78u-4(a)(4) in connection with its
                                   representation of the Class, or the proposed Plan
   5                               of Allocation.
   6    GO TO THE HEARING ON              Ask to speak in Court about the fairness of the
   7    [_______], 20__, AT __:__ _.M.,   Settlement, the proposed Plan of Allocation, the
        AND FILE A NOTICE OF              request for attorneys’ fees and litigation
   8    INTENTION TO APPEAR SO            expenses, or the requested award to Lead
   9    THAT IT IS RECEIVED NO            Plaintiff.
        LATER THAN [_______], 20__
  10
  11                        WHAT THIS NOTICE CONTAINS
  12    Why Did I Get This Notice?                                            Page ____
  13    What Is This Case About? What Has Happened So Far?                    Page ____
  14    How Do I Know If I Am Affected By The Settlement?                     Page ____
        Why Did Lead Plaintiff Agree To The Settlement?                       Page ____
  15
        What Might Happen If There Were No Settlement?                        Page ____
  16
        How Much Will My Payment Be?                                          Page ____
  17    How Will My Claim Be Calculated?                                      Page ____
  18    What Rights Am I Giving Up By Agreeing To The Settlement?             Page ____
  19    What Payment Are The Attorneys For The Class Seeking?                 Page ____
        How Will The Lawyers Be Paid?
  20
        How Do I Participate In The Settlement?                               Page ____
  21    What Do I Need To Do?
  22    What If I Do Not Want To Be A Part Of The Settlement?                 Page ____
        How Do I Exclude Myself?
  23
        When And Where Will The Court Decide Whether To Approve               Page ____
  24    The Settlement? Do I Have To Come To The Hearing?
        May I Speak At The Hearing If I Don’t Like The Settlement?
  25
        What If I Bought Shares On Someone Else’s Behalf?                     Page ____
  26    Can I See The Court File? Whom Should I Contact If I Have             Page ____
  27    Questions?
  28
                                           -4-
       4829-9028-0358.v4                                              EXHIBIT A-1
                                                                               52
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 57 of 102 Page ID
                                 #:24307



   1                            WHY DID I GET THIS NOTICE?
   2
            7.   You or someone in your family may have purchased or otherwise
   3 acquired Banc of California Securities between April 15, 2016 and January 20, 2017,
   4 inclusive.
   5       8.      The Court directed that you be sent this Notice because you have a right
   6 to know about a settlement of a class action lawsuit, and about all of your options,
     before the Court decides whether to approve the Settlement. If the Court approves it
   7 and after any objections or appeals (if there are any) are resolved, the Claims
   8 Administrator appointed by the Court will make the payments that the Settlement
     allows.
   9
           9.      This package explains the lawsuit, the Settlement, your legal rights, what
  10
     benefits are available, who is eligible for them, and how to get them.
  11
  12     WHAT IS THIS CASE ABOUT? WHAT HAS HAPPENED SO FAR?

  13           10. This Litigation arises under Sections 10(b) and 20(a) of the Securities
  14   Exchange Act of 1934, and alleges that during the period between April 15, 2016 and
       January 20, 2017, inclusive (the “Class Period”), Defendants made, or caused to be
  15   made, materially false and misleading statements about Sugarman’s, the former Chief
  16   Executive Officer, business and financial ties to an admitted securities fraudster,
       Jason W. Galanis (“Galanis”), and the internal investigation Banc of California
  17   initiated during the latter part of 2015, which purportedly sought to determine the
  18   existence of the alleged ties to Galanis.

  19          11. Lead Plaintiff alleges that Defendants concealed these facts from
       investors and that this scheme artificially inflated Banc of California Securities during
  20
       the Class Period. Lead Plaintiff alleges that on October 18, 2016, an article published
  21   on the Seeking Alpha website revealed the Galanis ties, and Banc of California’s stock
       price declined from a close of $15.87 per share on October 17, 2016 to a close of
  22
       $11.26 per share on October 18, 2016. Lead Plaintiff also alleges that on January 23,
  23   2017, Banc of California announced that it misled investors about the independence of
       its investigation into the ties between Galanis and Banc of California and disclosed
  24
       that the SEC had launched a formal investigation. Lead Plaintiff alleges that, as a
  25   result of the January 23, 2017 news, shares of Banc of California stock dropped $1.50
       per share to close at $14.65 at the close of trading on January 23, 2017.
  26
  27        12. The initial complaint in this Litigation was filed on January 23, 2017, in
       the United States District Court for the Central District of California, Southern
  28
                                                 -5-
       4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                    53
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 58 of 102 Page ID
                                 #:24308



   1 Division (the “Court”). On May 1, 2017, the Court issued an order appointing Iron
     Workers Local No. 25 Pension Fund as Lead Plaintiff, and Robbins Geller Rudman &
   2
     Dowd LLP (“Robbins Geller”) as Lead Counsel.
   3
            13. On May 31, 2017, Lead Plaintiff filed its Consolidated Amended
   4 Complaint for Violation of the Federal Securities Laws (“Consolidated Complaint”).
   5 On June 30, 2017, Defendants moved to dismiss the Consolidated Complaint, which
     was opposed by Lead Plaintiff. On September 6, 2017, the Court granted in part and
   6 denied in part Defendants’ motion to dismiss.
   7
            14. On October 2, 2017, Lead Plaintiff and the Defendants filed a joint report
   8 and Rule 26(f) discovery plan, and October 10, 2017, Defendants filed their answers
     to the Consolidated Complaint. Shortly thereafter, Lead Plaintiff and the Defendants
   9
     began formal discovery. Over the course of the case Lead Plaintiff served several sets
  10 of written discovery on Defendants and issued 78 document subpoenas to third
     parties. At the time the Settlement was reached, counsel for Lead Plaintiff had
  11
     collected and analyzed over 457,000 pages of documents from Defendants and over
  12 773,000 pages from various third parties and deposed 17 fact witnesses. Lead
  13 Plaintiff and the Defendants had also exchanged expert reports.
  14          15. On December 20, 2017, Lead Plaintiff moved for this action to be
       certified as a class action, to be appointed as Class Representative and for Robbins
  15   Geller to be appointed as Class Counsel. After extensive briefing on class
  16   certification issues, the Court granted the motion on May 31, 2018. Defendants then
       filed a petition for permission to appeal the Court’s certification order to the U.S.
  17   Court of Appeals for the Ninth Circuit on June 14, 2018, which Lead Plaintiff
  18   opposed. The Ninth Circuit denied Defendants’ petition on September 19, 2018.
  19          16. In August 2018, Lead Plaintiff and the Defendants engaged the services
  20   of Robert H. Fairbank, a nationally recognized mediator, to facilitate settlement
       negotiations. On August 10, 2018, Lead Plaintiff and the Defendants participated in a
  21   full day in-person mediation with Mr. Fairbank. The case did not settle, and the
  22   parties continued to litigate the case. In June 2019, Lead Plaintiff and the Defendants
       engaged the services of the Hon. Layn Phillips (Ret.) and Michelle Yoshida of Phillips
  23   ADR Enterprises, a nationally recognized mediation firm. Lead Plaintiff and the
  24   Defendants participated in an in-person mediation session with Judge Phillips and
       Ms. Yoshida on June 21, 2019. While the parties did not reach an agreement to settle
  25   the Litigation at the mediation, they continued settlement negotiations with the
  26   assistance of Judge Phillips and Ms. Yoshida, who provided Lead Plaintiff and the
       Defendants with a mediator’s proposal on September 14, 2019. The Settling Parties
  27   each accepted the mediator’s proposal to settle the Litigation for $19.75 million.
  28
                                                -6-
       4829-9028-0358.v4                                                  EXHIBIT A-1
                                                                                   54
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 59 of 102 Page ID
                                 #:24309



   1       17. Lead Plaintiff also agreed to dismiss, with prejudice, Steven A.
     Sugarman, once the Court has entered the Final Judgment and Order of Dismissal with
   2
     Prejudice in connection with the Settlement, and the Judgment has become Final, i.e.,
   3 following the exhaustion of all appeals, Lead Counsel will file a request to dismiss,
     with prejudice, Steven A. Sugarman. The Settlement will not become Effective until
   4
     the exhaustion of all appeals of the Sugarman dismissal.
   5
   6      HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?

   7         18. If you are a Member of the Class, you are subject to the Settlement unless
   8   you timely request to be excluded. The Class consists of all persons and entities who
       purchased or otherwise acquired the common stock of Banc of California, Inc. during
   9   the Class Period, and were damaged thereby. Excluded from the Class are
  10   Defendants, present or former executive officers and directors of Banc and their
       immediate family members (as defined in 17 C.F.R. §229.404, Instructions (1)(a)(iii)
  11   and (1)(b)(ii)). Anyone with questions as to whether or not they are excluded from the
  12   Class may call the Claims Administrator toll-free at 1-866-617-3471.

  13            RECEIPT OF THIS NOTICE DOES NOT NECESSARILY MEAN
                THAT YOU ARE A CLASS MEMBER OR THAT YOU ARE
  14
                ENTITLED TO RECEIVE PROCEEDS FROM THE SETTLEMENT.
  15            IF YOU WISH TO BE POTENTIALLY ELIGIBLE TO RECEIVE A
                DISTRIBUTION OF THE SETTLEMENT PROCEEDS, YOU MUST
  16
                COMPLETE, SIGN AND SUBMIT THE ENCLOSED CLAIM FORM
  17            POSTMARKED NO LATER THAN [____________], 20__.
  18
                WHY DID LEAD PLAINTIFF AGREE TO THE SETTLEMENT?
  19
  20        19. Lead Plaintiff and Lead Counsel believe that the claims asserted in the
     action have merit. Lead Plaintiff and Lead Counsel recognize, however, that pursuing
  21 their claims through trials and appeals would be expensive, lengthy, and may result in
  22 a smaller recovery or no recovery at all.
  23        20. The Settlement provides a substantial and immediate recovery. Lead
     Plaintiff and Lead Counsel believe that the proposed Settlement is fair, reasonable and
  24
     adequate, and in the best interests of the Class. The Settlement was negotiated by
  25 both sides of the Litigation with the assistance of a highly respected mediator.
  26      21. Defendants have vigorously denied each and all of the claims alleged by
  27 Lead Plaintiff in the Litigation. Defendants expressly have denied all charges of
     wrongdoing or liability against them arising out of any of the conduct, statements, acts
  28
                                               -7-
       4829-9028-0358.v4                                                 EXHIBIT A-1
                                                                                  55
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 60 of 102 Page ID
                                 #:24310



   1 or omissions alleged, or that could have been alleged, in the Litigation. Defendants
     also have denied, among other things, the allegations that Lead Plaintiff or the Class
   2
     have suffered any damage or that Lead Plaintiff or the Class were harmed by the
   3 conduct alleged in the Litigation. Although Defendant Banc of California continues
     to deny Lead Plaintiff’s allegations, it has concluded that further defense of the
   4
     Litigation would be protracted and expensive, and that it is desirable that the
   5 Litigation be fully and finally settled in the manner and upon the terms and conditions
     set forth in the Stipulation.
   6
   7           WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?
   8
            22. If there were no Settlement, Lead Plaintiff may fail to establish an
   9 essential legal or factual element of the alleged claims. Then, neither Lead Plaintiff
  10 nor the Class would recover anything from Defendants. Also, if Defendants
     successfully proved any of their defenses, the Class may recover substantially less
  11 than the amount provided in the Settlement, or nothing at all.
  12
                          HOW MUCH WILL MY PAYMENT BE?
  13
  14         23. Defendant Banc of California has agreed to cause to be paid by its
       insurance carriers Nineteen Million, Seven Hundred Fifty Thousand Dollars
  15
       ($19,750,000.00) in cash into escrow for the benefit of the Class. At this time, it is not
  16   possible to make any final determination of how much individual Class Members may
       receive from the Settlement. Lead Plaintiff has proposed a plan for allocating the Net
  17
       Settlement Fund to those Class Members who timely submit valid Claim Forms. The
  18   Plan of Allocation proposed by Lead Plaintiff is set forth below, and additional
       information is available on the website created for purposes of this Settlement,
  19
       www.BancOfCaliforniaSecuritiesSettlement.com.
  20
            24. Payment pursuant to the Plan of Allocation shall be conclusive against all
  21 Authorized Claimants. No person or entity shall have any claim based on
  22 distributions made substantially in accordance with the Stipulation and the Settlement
     contained therein, the Plan of Allocation, or further order(s) of the Court against Lead
  23 Counsel, Lead Plaintiff, Class Members, the Claims Administrator, Defendants and
  24 the other Released Defendant Parties (defined below), or any person or entity
     designated by Lead Counsel. All Members of the Class who fail to timely submit an
  25 acceptable Claim Form by the deadline set by the Court, or such other deadline as may
  26 be ordered by the Court, or otherwise allowed, shall be forever barred from receiving
     any payments pursuant to the Settlement, but will in all other respects be subject to
  27 and bound by the terms of the Settlement, including the release of the Class Member’s
  28 Released Plaintiff’s Claims.
                                                 -8-
       4829-9028-0358.v4                                                    EXHIBIT A-1
                                                                                     56
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 61 of 102 Page ID
                                 #:24311



   1         25. The Court has reserved jurisdiction to allow, disallow, or adjust on
       equitable grounds the claim of any Member of the Class.
   2
   3        26. The Plan of Allocation set forth below is the proposed plan submitted by
     Lead Plaintiff and Lead Counsel for the Court’s approval. The Court may approve
   4 this plan as proposed or it may modify it without further notice to the Class.
   5
            27. Each Claimant shall be deemed to have submitted to the jurisdiction of
   6 the United States District Court for the Central District of California, Southern
     Division, with respect to his, her or its Claim Form.
   7
   8        28. Persons and entities that exclude themselves from the Class will not be
     eligible to receive a distribution from the Net Settlement Fund and should not submit
   9 Claim Forms.
  10
                                    PLAN OF ALLOCATION
  11
  12           29. The objective of the Plan of Allocation is to equitably distribute the
       settlement proceeds to those Class Members who suffered economic losses as a
  13
       proximate result of the alleged wrongdoing. In developing the Plan of Allocation,
  14   Lead Plaintiff’s damages expert calculated the potential amount of estimated alleged
       artificial inflation in Banc of California Securities that according to Lead Plaintiff’s
  15
       allegations was caused by Defendants’ alleged false and misleading statements and
  16   material omissions. In calculating the estimated artificial inflation caused by
       Defendants’ alleged misrepresentations and omissions, Lead Plaintiffs’ damages
  17
       expert considered the market and industry adjusted price changes in Banc of
  18   California’s Securities prices following certain corrective disclosures regarding Banc
       of California and the allegations in the Consolidated Complaint.
  19
  20          30. The calculations made pursuant to the Plan of Allocation are not intended
       to be estimates of, nor indicative of, the amounts that Class Members might have been
  21   able to recover after a trial. Nor are the calculations pursuant to the Plan of Allocation
  22   intended to be estimates of the amounts that will be paid to Authorized Claimants
       pursuant to the Settlement. The computations under the Plan of Allocation are only a
  23   method to weigh the claims of Authorized Claimants against one another for the
  24   purposes of making pro rata allocations of the Net Settlement Fund.
  25
                           HOW WILL MY CLAIM BE CALCULATED?
  26
  27         31. As discussed above, the Settlement provides $19,750,000 in cash for the
       benefit of the Class. The Settlement Amount and any interest it earns constitute the
  28
                                                 -9-
       4829-9028-0358.v4                                                    EXHIBIT A-1
                                                                                     57
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 62 of 102 Page ID
                                 #:24312



   1 “Settlement Fund.” The Settlement Fund, after deduction of Court-approved attorneys’
     fees and expenses, Notice and Administration Expenses, Taxes, and any other fees or
   2
     expenses approved by the Court, is the “Net Settlement Fund.” If the Settlement is
   3 approved by the Court, the Net Settlement Fund will be distributed to Authorized
     Claimants – i.e., members of the Class who timely submit valid Claim Forms that are
   4
     accepted for payment by the Court – in accordance with this proposed Plan of
   5 Allocation (“Plan of Allocation” or “Plan”) or such other plan of allocation as the Court
     may approve. Class Members who do not timely submit valid Claim Forms will not
   6
     share in the Net Settlement Fund, but will otherwise be bound by the Settlement. The
   7 Court may approve this proposed Plan of Allocation, or modify it, without additional
     notice to the Class. Any order modifying the Plan of Allocation will be posted on the
   8
     Settlement website, www.BancOfCaliforniaSecuritiesSettlement.com.
   9
            32. In order to have recoverable damages in connection with purchases of
  10 Banc of California common stock during the Class Period, disclosure(s) of the alleged
  11 misrepresentations or omissions must be the cause of the decline(s) in the price of the
     Banc of California common stock. In this case, Plaintiff alleges that Defendants made
  12 false statements and omitted material facts during the period from April 15, 2016
  13 through and including the close of trading on January 20, 2017, which had the effect
     of artificially inflating the prices of Banc of California common stock. Artificial
  14 inflation was removed from the price of Banc of California common stock as the
  15 result of the alleged corrective disclosures that occurred on October 18, 2016, during
     trading hours, and January 23, 2017, prior to the start of trading.2 In order to have a
  16 “Recognized Claim Amount” under the Plan of Allocation, shares of Banc of
  17 California publicly traded common stock must have been (i) purchased or otherwise
     acquired during the Class Period; and (ii) held through one or both corrective
  18 disclosures.
  19
  20              CALCULATION OF RECOGNIZED CLAIM AMOUNT

  21        33. Based on the formulas stated below, a “Recognized Claim Amount” will
  22 be calculated for each purchase or acquisition of Banc of California publicly traded
     common stock during the Class Period that is listed on the Claim Form and for which
  23 adequate documentation is provided. If a Recognized Claim Amount calculates to a
  24 negative number or zero under the formula below, that Recognized Claim Amount
     will be zero.
  25
  26
       2
                Any transactions in Banc of California common stock executed outside of regular trading
  27 hours for the U.S. financial markets shall be deemed to have occurred during the next regular trading
     session.
  28
                                                     - 10 -
       4829-9028-0358.v4                                                           EXHIBIT A-1
                                                                                            58
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 63 of 102 Page ID
                                 #:24313



   1        34. For each share of Banc of California publicly traded common stock
     purchased or otherwise acquired during the period from April 15, 2016 through
   2
     January 20, 2017, inclusive, and:
   3
                   (a) Sold prior to the close of trading on October 17, 2016, the
   4 Recognized Claim Amount per share is zero.
   5
                   (b) Retained at the end of October 17, 2016 and sold before
   6 January 23, 2017, the claim per share shall be the lesser of: (i) the decline in inflation
     shown in Table-1; and (ii) the difference between the purchase price and the sale
   7
     price.
   8
                   (c) Retained on or beyond January 23, 2017 and sold before April 21,
   9 2017, the claim per share shall be the least of: (i) the decline in inflation shown in
  10 Table-1; (ii) the difference between the purchase price and the sale price; and (iii) the
     difference between the purchase price and the average closing price up to the date of
  11 sale as set forth in Table-2 below.
  12
                   (d) Held as of the close of trading on April 21, 2017, the claim per
  13 share shall be the lesser of: (i) the decline in inflation shown in Table-1; and (ii) the
  14 difference between the purchase price and $19.49 per share.
                                                                     3




  15
  16
  17
  18
  19
  20
  21
  22
  23
       3
                Under Section 21(D)(e)(1) of the Exchange Act, “in any private action arising under this Act
  24 in which the plaintiff seeks to establish damages by reference to the market price of a security, the
     award of damages to the plaintiff shall not exceed the difference between the purchase or sale price
  25 paid or received, as appropriate, by the plaintiff for the subject security and the mean trading price of
       that security during the 90-day period beginning on the date on which the information correcting the
  26 misstatement or omission that is the basis for the action is disseminated to the market.” Consistent
     with the requirements of the statute, Recognized Claim Amounts are reduced to an appropriate
  27 extent by taking into account the closing prices of Banc of California common stock during the 90-
       day look-back period. The mean (average) closing price for Banc of California common stock
  28 during this 90-day look-back period was $19.49 as shown in Table-2.
                                                 - 11 -
       4829-9028-0358.v4                                                              EXHIBIT A-1
                                                                                               59
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 64 of 102 Page ID
                                 #:24314



   1                                          TABLE-1
   2                                   Decline in Inflation
   3                                                Date of Sale
                                  4/15/2016         10/18/2016       Retained
   4
                                    through            through     on or Beyond
   5             Purchase Date   10/17/2016          1/22/2017      1/23/2017
                   4/15/2016
   6                 through       $0.00                $4.70        $6.17
   7              10/17/2016
                  10/18/2016
   8                 through                            $0.00        $1.47
   9               1/20/2017
                   Purchased
  10              on or After                                        $0.00
  11               1/21/2017

  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 12 -
       4829-9028-0358.v4                                            EXHIBIT A-1
                                                                             60
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 65 of 102 Page ID
                                 #:24315



   1                                               TABLE-2
   2                        Banc of California Closing Price and Average Closing Price
          \                                      January 23, 2017 - April 21, 2017
   3                       Banc Closing Banc Average                       Banc Closing Banc Average
   4             Date         Price     Closing Price           Date          Price     Closing Price

              1/23/2017       $14.65         $14.65            3/9/2017       $20.70         $18.30
   5
              1/24/2017       $15.70         $15.18            3/10/2017      $20.90         $18.38
   6          1/25/2017       $14.95         $15.10            3/13/2017      $20.65         $18.44
              1/26/2017       $15.40         $15.18            3/14/2017      $20.65         $18.51
   7          1/27/2017       $14.80         $15.10            3/15/2017      $20.90         $18.57
              1/30/2017       $15.25         $15.13            3/16/2017      $20.75         $18.63
   8          1/31/2017       $15.80         $15.22            3/17/2017      $20.75         $18.68
   9          2/1/2017        $16.00         $15.32            3/20/2017      $20.80         $18.74
              2/2/2017        $15.80         $15.37            3/21/2017      $20.20         $18.77
  10          2/3/2017        $16.35         $15.47            3/22/2017      $19.85         $18.80
              2/6/2017        $16.20         $15.54            3/23/2017      $20.20         $18.83
  11          2/7/2017        $16.30         $15.60            3/24/2017      $20.30         $18.86
              2/8/2017        $16.10         $15.64            3/27/2017      $20.75         $18.90
  12
              2/9/2017        $19.75         $15.93            3/28/2017      $20.95         $18.95
  13          2/10/2017       $19.90         $16.20            3/29/2017      $20.70         $18.99
              2/13/2017       $20.15         $16.44            3/30/2017      $20.90         $19.03
  14          2/14/2017       $20.10         $16.66            3/31/2017      $20.70         $19.06
              2/15/2017       $20.45         $16.87            4/3/2017       $20.20         $19.08
  15          2/16/2017       $20.30         $17.05             4/4/2017      $19.95         $19.10
  16          2/17/2017       $19.85         $17.19             4/5/2017      $19.90         $19.12
              2/21/2017       $19.80         $17.31             4/6/2017      $20.55         $19.14
  17          2/22/2017       $19.50         $17.41             4/7/2017      $20.25         $19.16
              2/23/2017       $19.55         $17.51            4/10/2017      $20.30         $19.18
  18          2/24/2017       $19.35         $17.58            4/11/2017      $21.60         $19.23
              2/27/2017       $20.00         $17.68            4/12/2017      $21.40         $19.26
  19
              2/28/2017       $19.45         $17.75            4/13/2017      $21.05         $19.30
  20           3/1/2017       $20.55         $17.85            4/17/2017      $21.70         $19.34
               3/2/2017       $20.25         $17.94            4/18/2017      $21.45         $19.37
  21           3/3/2017       $20.30         $18.02            4/19/2017      $21.30         $19.40
               3/6/2017       $19.95         $18.08            4/20/2017      $21.95         $19.44
  22           3/7/2017       $20.45         $18.16            4/21/2017      $22.10         $19.49
  23           3/8/2017       $20.35         $18.23

  24
  25
  26
  27
  28
                                                      - 13 -
       4829-9028-0358.v4                                                               EXHIBIT A-1
                                                                                                61
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 66 of 102 Page ID
                                 #:24316



   1
                                   ADDITIONAL PROVISIONS
   2
             35. If a Class Member held Banc of California common stock at the
   3
       beginning of the Class Period or made multiple purchases or sales of Banc of
   4   California common stock during or after the Class Period, the starting point for
       calculating a Claimant’s Recognized Claim is to match the Claimant’s holdings,
   5
       purchases and acquisitions to their sales using the FIFO (i.e., first-in-first-out) method.
   6   Under the FIFO method, Banc of California common stock sold during the Class
   7   Period will be matched, in chronological order first against Banc of California
       common stock held at the beginning of the Class Period. The remaining sales of Banc
   8   of California common stock during the Class Period will then be matched, in
   9   chronological order against Banc of California common stock purchased during the
       Class Period.
  10
            36. Purchases and sales of Banc of California common stock shall be deemed
  11 to have occurred on the “contract” or “trade” date as opposed to the “settlement” or
  12 “payment” date. The receipt or grant by gift, inheritance or operation of law of Banc
     of California common stock during the Class Period shall not be deemed a purchase or
  13 sale of Banc of California common stock for the calculation of Recognized Claim,
  14 unless (i) the donor or decedent purchased such shares of Banc of California common
     stock during the Class Period; (ii) no Proof of Claim was submitted by or on behalf of
  15 the donor, on behalf of the decedent, or by anyone else with respect to such shares of
  16 Banc of California common stock; and (iii) it is specifically so provided in the
     instrument of gift or assignment.
  17
  18        37. If a Claimant had a market gain with respect to his, her, or its overall
     transactions in Banc of California Securities during the Class Period, the value of the
  19 Claimant’s Recognized Claim shall be zero. Such Claimants shall be bound by the
  20 Settlement. If a Claimant suffered an overall market loss with respect to his, her, or
     its overall transactions in Banc of California Securities during the Class Period, but
  21 that market loss was less than the total Recognized Claim calculated above, then the
  22 Claimant’s Recognized Claim shall be limited to the amount of the actual market loss.
  23         38. An Authorized Claimant’s Recognized Claim shall be the amount used to
       calculate the Authorized Claimant’s pro rata share of the Net Settlement Fund. If the
  24
       sum total of Recognized Claims of all Authorized Claimants who are entitled to
  25   receive payment out of the Net Settlement Fund is greater than the Net Settlement
       Fund, each Authorized Claimant shall receive his, her, or its pro rata share of the Net
  26
       Settlement Fund. The pro rata share shall be the Authorized Claimant’s Recognized
  27   Claim divided by the total of the Recognized Claim of all Authorized Claimants,
       multiplied by the total amount in the Net Settlement Fund. Given the costs of
  28
                                                 - 14 -
       4829-9028-0358.v4                                                     EXHIBIT A-1
                                                                                      62
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 67 of 102 Page ID
                                 #:24317



   1 distribution, the Net Settlement Fund will be allocated among all Authorized
     Claimants whose distribution amount is $10 or greater.
   2
   3               WHAT RIGHTS AM I GIVING UP BY AGREEING TO THE
   4                               SETTLEMENT?

   5          39. If the Settlement is approved, the Court will enter a judgment (the
   6   “Judgment”). The Judgment will dismiss with prejudice the claims against Defendant
       Banc of California and will provide that Lead Plaintiff and all other Releasing
   7   Plaintiff Parties (as defined in ¶43 below) shall have waived, released, discharged, and
   8   dismissed each and every one of the Released Plaintiff’s Claims (as defined in ¶41
       below), including Unknown Claims (as defined in ¶44 below), against each and every
   9   one of the Released Defendant Parties (as defined in ¶42 below) and shall forever be
  10   barred and enjoined from commencing, instituting, prosecuting, or maintaining any
       and all of the Released Plaintiff’s Claims against any and all of the Released
  11   Defendant Parties, whether or not they execute and deliver the Claim Form or share in
  12   the Settlement Fund. Claims to enforce the terms of the Settlement are not released.

  13          40. Any Plan of Allocation, request for an award of attorneys’ fees and
       expenses, or an award to Lead Plaintiff pursuant to 15 U.S.C. §78u-4(a)(4) in connection
  14
       with its representation of the Class, will in no way disturb or affect the Judgment and
  15   are each considered separate from the Judgment. Any order or proceeding relating to
       the Plan of Allocation, any order entered regarding any award of attorneys’ fees and
  16
       expenses or award to Lead Plaintiff, or any appeal from any order relating thereto or
  17   reversal or modification thereof, shall not affect or delay the finality of the Judgment.
  18          41. “Released Plaintiff’s Claims” means any and all claims and causes of
  19   action of every nature and description, whether known or unknown, whether arising
       under federal, state, common, or foreign law, that Lead Plaintiff or any other members
  20   of the Class asserted or could have asserted in any forum that arise out of or are based
  21   upon (a) the allegations, transactions, facts, matters or occurrences, representations or
       omissions referred to in the operative complaint, and (b) the purchase or acquisition of
  22   Banc of California common stock during the Class Period. “Released Plaintiff’s
  23   Claims” includes “Unknown Claims” as defined in ¶44 below. “Released Plaintiff’s
       Claims” do not include any claims relating to the enforcement of the Settlement.
  24
  25       42. “Released Defendant Party” or “Released Defendant Parties” means
     Defendant Banc of California, and each of its respective past, present, or future
  26 subsidiaries, parents, affiliates, attorneys, principals, successors and predecessors,
  27 joint venturers, assigns, officers, directors, shareholders, underwriters, trustees,
     partners, members, agents, fiduciaries, contractors, employees, insurers, co-insurers,
  28
                                                - 15 -
       4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                    63
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 68 of 102 Page ID
                                 #:24318



   1 reinsurers, controlling shareholders, accountants or auditors, commercial bank lenders,
     financial or investment advisors, consultants, banks or investment bankers, personal or
   2
     legal representatives, estates, heirs, related or affiliated entities, in their capacity as
   3 such, and any entity in which Defendant Banc of California has a controlling interest.
   4          43. “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means Lead
   5   Plaintiff, Lead Counsel, each and every Class Member, and each of their respective
       past or present subsidiaries, parents, affiliates, principals, successors and predecessors,
   6   joint venturers, assigns, officers, directors, shareholders, underwriters, trustees,
   7   partners, members, agents, fiduciaries, contractors, employees, insurers, co-insurers,
       reinsurers, controlling shareholders, attorneys, accountants or auditors, financial or
   8   investment advisors or consultants, banks or investment bankers, personal or legal
   9   representatives, estates, heirs, related or affiliated entities in their capacity as such.
       Releasing Plaintiff Parties do not include any Person who timely and validly seeks
  10   exclusion from the Class.
  11
              44. “Unknown Claims” means any and all Released Plaintiff’s Claims which
  12   the Releasing Plaintiff Parties do not know or suspect to exist in their favor at the time
  13   of the release of the Released Defendant Parties, and any and all Released Defendant’s
       Claims which the Released Defendant Parties do not know or suspect to exist in their
  14   favor at the time of the release of the Releasing Plaintiff Parties, which, if known by
  15   him, her, or it, might have affected his, her or its decision(s) with respect to the
       Settlement, including the decision to object to the terms of the Settlement or to
  16   exclude himself, herself, or itself from the Class. With respect to any and all Released
  17   Plaintiff’s Claims and Released Defendant’s Claims, the Settling Parties stipulate and
       agree that, upon the Effective Date, Lead Plaintiff and Defendant Banc of California
  18   shall expressly waive, and each Releasing Plaintiff Party and Released Defendant
  19   Party shall be deemed to have, and by operation of the Judgment shall have expressly
       waived, the provisions, rights, and benefits of California Civil Code §1542, which
  20   provides:
  21            A general release does not extend to claims which the creditor or
  22            releasing party does not know or suspect to exist in his or her favor
                at the time of executing the release and that, if known by him or her,
  23            would have materially affected his or her settlement with the debtor
                or released party.
  24
     Lead Plaintiff and Defendant Banc of California shall expressly waive, and each
  25
     Releasing Plaintiff Party and Released Defendant Party shall be deemed to have, and
  26 by operation of the Judgment shall have expressly waived, any and all provisions,
     rights, and benefits conferred by any law of any state or territory of the United States
  27
     or any foreign country, or any principle of common law, which is similar, comparable
  28 or equivalent in substance to California Civil Code §1542. Lead Plaintiff, any
                                              - 16 -
       4829-9028-0358.v4                                                     EXHIBIT A-1
                                                                                      64
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 69 of 102 Page ID
                                 #:24319



   1 Releasing Plaintiff Party, Defendant Banc of California, or any Released Defendant
     Party may hereafter discover facts, legal theories, or authorities in addition to or
   2
     different from those which any of them now knows or believes to be true with respect
   3 to the subject matter of the Released Plaintiff’s Claims and the Released Defendant’s
     Claims, but Lead Plaintiff and Defendant Banc of California shall expressly, fully,
   4
     finally, and forever waive, compromise, settle, discharge, extinguish, and release, and
   5 each Releasing Plaintiff Party and Released Defendant Party shall be deemed to have
     waived, compromised, settled, discharged, extinguished, and released, and upon the
   6
     Effective Date and by operation of the Judgment shall have waived, compromised,
   7 settled, discharged, extinguished, and released, fully, finally, and forever, any and all
     Released Plaintiff’s Claims and Released Defendant’s Claims as applicable, known or
   8
     unknown, suspected or unsuspected, contingent or absolute, accrued or unaccrued,
   9 apparent or unapparent, which now exist, or heretofore existed, or may hereafter exist,
     without regard to the subsequent discovery or existence of such different or additional
  10
     facts, legal theories, or authorities. Lead Plaintiff and Defendant Banc of California
  11 acknowledge, and the Releasing Plaintiff Parties and Released Defendant Parties shall
  12 be deemed by operation of the Judgment to have acknowledged, that the foregoing
     waiver was separately bargained for and a key element of the Settlement.
  13
             45. The Judgment also will provide that Defendant Banc of California and
  14 each and every Released Defendant Party shall be deemed to have fully, finally, and
  15 forever waived, released, discharged, and dismissed each and every one of the
     Released Defendant’s Claims against each and every one of the Releasing Plaintiff
  16 Parties and shall forever be barred and enjoined from commencing, instituting,
  17 prosecuting, or maintaining any and all of the Released Defendant’s Claims against
     any and all of the Releasing Plaintiff Parties. Claims to enforce the terms of the
  18 Stipulation are not released.
  19
  20          WHAT PAYMENT ARE THE ATTORNEYS FOR THE CLASS
                    SEEKING? HOW WILL THE LAWYERS BE PAID?
  21
  22         46. Lead Counsel has not received any payment for its services in pursuing
     claims against Defendants on behalf of the Class, nor has Lead Counsel been paid for
  23 its expenses. Before final approval of the Settlement, Lead Counsel intends to apply
  24 to the Court for an award of attorneys’ fees, on behalf of all Plaintiffs’ Counsel, from
     the Settlement Fund of no more than 33% of the Settlement Amount and for payment
  25 of Plaintiffs’ Counsel’s litigation expenses in an amount not to exceed $1.7 million,
  26 plus interest on both amounts. In addition, Lead Plaintiff may apply for an amount
     not to exceed $10,000 pursuant to 15 U.S.C. §78u-4(a)(4) in connection with its
  27 representation of the Class. The Court will determine the amount of the award of fees
  28 and expenses. Such sums as may be approved by the Court will be paid from the
                                               - 17 -
      4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                   65
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 70 of 102 Page ID
                                 #:24320



   1 Settlement Fund. Class Members are not personally liable for any such fees or
     expenses.
   2
   3                       HOW DO I PARTICIPATE IN THE SETTLEMENT?
   4                                WHAT DO I NEED TO DO?

   5          47. If you fall within the definition of the Class as described above, and you
   6   are not excluded by the definition of the Class and you do not elect to exclude yourself
       from the Class, then you are a Class Member, and you will be bound by the proposed
   7   Settlement if the Court approves it, and by any judgment or determination of the Court
   8   affecting the Class. If you are a Class Member, you must submit a Claim Form and
       supporting documentation to establish your potential entitlement to share in the
   9   proceeds of the Settlement. A Claim Form is included with this Notice, or you may
  10   go to the website maintained by the Claims Administrator for the Settlement to
       download a copy or request that a Claim Form be mailed to you. The website is
  11   www.BancOfCaliforniaSecuritiesSettlement.com. You may also request a Claim
  12   Form by calling toll-free 1-866-617-3471. If you exclude yourself from the Class or
       do not submit a timely and valid Claim Form with adequate supporting
  13   documentation, you will not be entitled to share in the proceeds of the Settlement
  14   unless otherwise ordered by the Court. Please retain all original records of your
       ownership of, or transactions in, the shares, as they may be needed to document your
  15   claim.
  16
              48. As a Class Member, for purposes of the Settlement, you are represented
  17   by Lead Plaintiff and Lead Counsel, unless you enter an appearance through counsel
       of your own choice at your own expense. You need not retain your own counsel, but
  18
       if you choose to do so, your counsel must file a notice of appearance on your behalf
  19   and must serve copies of his or her notice of appearance on the attorneys listed in the
       section entitled, “When And Where Will The Court Decide Whether To Approve The
  20
       Settlement?” below.
  21
            49. If you do not wish to remain a Class Member, you may exclude yourself
  22 from the Class by following the instructions in the section entitled, “What If I Do Not
  23 Want To Be A Part Of The Settlement? How Do I Exclude Myself?” below. If you
     exclude yourself from the Class, you will not be eligible to receive any benefit from
  24 the Settlement and you should not submit a Claim Form but you will retain the right to
  25 be a part of any other lawsuit against any of the Released Defendant Parties (as
     defined in ¶42 above) with respect to any of the Released Plaintiff’s Claims (as
  26 defined in ¶41 above).
  27
  28
                                                - 18 -
       4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                    66
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 71 of 102 Page ID
                                 #:24321



   1        50. If you wish to object to the Settlement or any of its terms, the proposed
     Plan of Allocation, or Lead Counsel’s application for attorneys’ fees and litigation
   2
     expenses, and if you do not exclude yourself from the Class, you may present your
   3 objections by following the instructions in the section entitled, “When And Where
     Will The Court Decide Whether To Approve The Settlement?” below. If you exclude
   4
     yourself from the Class, you are not entitled to submit an objection.
   5
   6    WHAT IF I DO NOT WANT TO BE A PART OF THE SETTLEMENT?
                              HOW DO I EXCLUDE MYSELF?
   7
   8        51. Each Class Member will be bound by all determinations and judgments
     in this lawsuit concerning the Settlement, whether favorable or unfavorable, unless
   9 such person or entity mails, by first-class mail (or its equivalent outside the U.S.), or
  10 otherwise delivers a written request for exclusion from the Class, addressed to Banc of
     California Securities Settlement, c/o Gilardi & Co. LLC, EXCLUSIONS, 3301 Kerner
  11 Blvd., San Rafael, CA 94901. The exclusion request must be postmarked no later
  12 than ________, 20__. Each request for exclusion must state the name, address and
     telephone number of the person or entity seeking exclusion, that the sender requests to
  13 be excluded from the Class in Banc of California Securities Settlement, and must be
  14 signed by such person. Such persons or entities requesting exclusion must also
     provide the following information: the number of shares of Banc of California
  15 Securities that the Person requesting exclusion purchased, acquired and/or sold from
  16 April 15, 2016 through January 20, 2017, inclusive, as well as the dates and prices for
     each such purchase or acquisition and sale. The request for exclusion will not be
  17 effective unless it provides the required information and is made within the time stated
  18 above, or the exclusion is otherwise accepted by the Court. If you exclude yourself
     from the Class, you should understand that Defendant Banc of California and the other
  19 Released Defendant Parties will have the right to assert any and all defenses they may
  20 have to any claims that you may seek to assert, including, without limitation, the
     defense that any such claims are untimely under applicable statutes of limitations and
  21 statutes of repose.
  22
            52. Excluding yourself from the Class is the only option that allows you to be
  23 part of any other current or future lawsuit against Defendants or any of the other
  24 Released Defendant Parties concerning the Released Plaintiff’s Claims. Please note,
     however, that if you decide to exclude yourself from the Class, you may be time-
  25 barred from asserting the claims covered by the Litigation by a statute of repose.
  26       53. If you request to be excluded from the Class, you will not receive any
  27 benefit provided for in the Stipulation.
  28
                                               - 19 -
       4829-9028-0358.v4                                                  EXHIBIT A-1
                                                                                   67
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 72 of 102 Page ID
                                 #:24322



   1
             WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO
   2                       APPROVE THE SETTLEMENT?
                      DO I HAVE TO COME TO THE HEARING?
   3       MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE SETTLEMENT?
   4
            54. If you do not wish to object in person to the proposed Settlement, the
   5 proposed Plan of Allocation, and/or the application for attorneys’ fees and litigation
   6 expenses, you do not need to attend the Settlement Hearing. You can object to or
     participate in the Settlement without attending the Settlement Hearing.
   7
            55. The Settlement Hearing will be held on ______, 20__, at ________ _.m.,
   8
     before the Honorable Andrew J. Guilford, at the United States District Court, Central
   9 District of California, Southern Division, Ronald Reagan Federal Building and United
     States Courthouse, 411 West Fourth Street, Courtroom 10D, Santa Ana, CA 92701.
  10
     The Court may approve the Settlement, the Plan of Allocation, Lead Counsel’s motion
  11 for an award of attorneys’ fees and expenses, and/or any other matter related to the
     Settlement at or after the Settlement Hearing without further notice to the Members of
  12
     the Class.
  13
            56. Any Class Member who does not timely request exclusion may object to
  14 the Settlement, the Plan of Allocation, and/or Lead Counsel’s request for an award of
  15 attorneys’ fees and litigation expenses, including Lead Plaintiff’s request for an award
     pursuant to 15 U.S.C. §78u-4(a)(4) in connection with its representation of the Class.4
  16 You must submit your objection in writing. You must file any written objection or
  17 opposition, together with copies of all other supporting papers and briefs, with the
     Clerk’s Office at the United States District Court for the Central District of California,
  18 Southern Division, at the address set forth below on or before _______, 20__. You
  19 must also serve the papers on Lead Counsel for the Class and counsel for Defendant
     Banc of California at the addresses set forth below so that the papers are received on
  20 or before ______, 20__.
  21
  22
  23
  24
  25
  26
  27   4
            Lead Plaintiff’s initial motion papers in support of these matters will be filed
  28 with the Court on or before _____________, 20__.
                                               - 20 -
       4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                    68
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 73 of 102 Page ID
                                 #:24323



   1                                      Lead Counsel             Counsel for Defendant
                      Court
                                          for the Class             Banc of California
   2
           UNITED STATES              ROBBINS GELLER                   MORRISON &
   3       DISTRICT COURT           RUDMAN & DOWD LLP                 FOERSTER LLP
   4     CENTRAL DISTRICT              Theodore J. Pintar            Mark R. McDonald
           OF CALIFORNIA              655 West Broadway              707 Wilshire Blvd.
   5        Clerk of the Court            Suite 1900                     Suite 6000
         Ronald Reagan Federal       San Diego, CA 92101           Los Angeles, CA 90017
   6       Building and United
   7        States Courthouse
         411 West Fourth Street
   8      Santa Ana, CA 92701
   9          57. Your objection must document the objecting Person’s membership in the
       Class, including the number of shares of Banc of California Securities that you
  10
       (1) owned as of the opening of trading on April 15, 2016, and (2) purchased, acquired
  11   and/or sold during the Class Period, as well as the dates and prices for each such
       purchase, acquisition or sale. Your objection must state whether it applies only to
  12
       you, to a specific subset of the Class, or to the entire Class, and also state with
  13   specificity the grounds for the objection. Your objection must include copies of any
       papers, briefs, or other documents upon which the objection is based, a statement of
  14
       whether the objector intends to appear at the Settlement Hearing, and your signature,
  15   even if you are represented by counsel. Documentation establishing your membership
       in the Class must consist of copies of brokerage confirmation slips or monthly
  16
       brokerage account statements, or an authorized statement from the objector’s broker
  17   containing the transactional and holding information found in a broker confirmation
       slip or account statement. If you object and desire to present evidence at the
  18
       Settlement Hearing in support of your objection, you must include in your written
  19   objection or notice of appearance the identity of any witnesses you may call to testify
  20   and any exhibits they intend to introduce into evidence at the hearing.

  21        58. You may not appear at the Settlement Hearing to present your objection
     unless you first filed and served a written objection in accordance with the procedures
  22 described above, unless the Court orders otherwise.
  23
            59. You need not hire an attorney to represent you in making written
  24 objections or in appearing at the Settlement Hearing. If you hire an attorney, which
  25 will be at your own expense, however, he or she must file a notice of appearance with
     the Court and serve it on Lead Counsel so that the notice is received on or before
  26 ____, 20__.
  27       60. The Settlement Hearing may be adjourned by the Court without further
  28 written notice to the Class, other than a posting of the adjournment on the Settlement
                                               - 21 -
       4829-9028-0358.v4                                                  EXHIBIT A-1
                                                                                   69
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 74 of 102 Page ID
                                 #:24324



   1 website, www.BancOfCaliforniaSecuritiesSettlement.com. If you plan to attend the
     Settlement Hearing, you should confirm the date and time with Lead Counsel.
   2
   3       Unless the Court orders otherwise, any Class Member who does not
           object in the manner described above will be deemed to have waived
   4       any objection and shall be forever foreclosed from making any
           objection to the proposed Settlement, the proposed Plan of
   5       Allocation, or Lead Counsel’s request for an award of attorneys’
           fees and litigation expenses and any amount sought by Lead Plaintiff
   6       pursuant to 15 U.S.C. §78u-4(a)(4) in connection with its
           representation of the Class. Class Members do not need to appear at
   7       the hearing or take any other action to indicate their approval.

   8          WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?
   9
              61. Nominees who purchased, acquired, and/or sold Banc of California
  10   Securities for beneficial owners who are Class Members are directed to: (a) request
  11   within seven (7) calendar days of receipt of this Notice additional copies of the Notice
       and the Claim Form from the Claims Administrator for such beneficial owners; or
  12   (b) send a list of the names and addresses of such beneficial owners to the Claims
  13   Administrator within seven (7) calendar days after receipt of this Notice. If a nominee
       elects to send the Notice to beneficial owners, such nominee is directed to mail the
  14   Notice within seven (7) calendar days of receipt of the additional copies of the Notice
  15   from the Claims Administrator, and upon such mailing, the nominee shall send a
       statement to the Claims Administrator confirming that the mailing was made as
  16   directed, and the nominee shall retain the list of names and addresses for use in
  17   connection with any possible future notice to the Class. Upon full compliance with
       these instructions, including the timely mailing of the Notice to beneficial owners,
  18   such nominees may seek reimbursement of their reasonable expenses actually incurred
  19   in complying with these instructions by providing the Claims Administrator with
       proper documentation supporting the expenses for which reimbursement is sought and
  20   reflecting compliance with these instructions, including timely mailing of the Notice,
  21   if the nominee elected or elects to do so. Such properly documented expenses
       incurred by nominees in compliance with the terms of these instructions will be paid
  22   from the Settlement Fund. You may also obtain copies of this Notice by calling toll-
  23   free 1-866-617-3471, and you may also download it from the Settlement website,
       www.BancOfCaliforniaSecuritiesSettlement.com.
  24
  25                          CAN I SEE THE COURT FILE?
                      WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?
  26
  27         62. This Notice contains only a summary of the terms of the proposed
       Settlement. More detailed information about the matters involved in the Litigation is
  28
                                                - 22 -
       4829-9028-0358.v4                                                   EXHIBIT A-1
                                                                                    70
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 75 of 102 Page ID
                                 #:24325



   1 available at www.BancOfCaliforniaSecuritiesSettlement.com, including, among other
     documents, copies of the Stipulation and Claim Form. All inquiries concerning this
   2
     Notice or the Claim Form should be directed to:
   3
                          Banc of California Securities Settlement
   4                               Claims Administrator
                                   c/o Gilardi & Co. LLC
   5                                   P.O. Box 43319
   6                            Providence, RI 02940-3319
                            Toll-free number: 1-866-617-3471
   7
                                             OR
   8
                                      Theodore J. Pintar
   9                  ROBBINS GELLER RUDMAN & DOWD LLP
  10                          655 West Broadway, Suite 1900
                                   San Diego, CA 92101
  11                                   1-800-449-4900
                                     tedp@rgrdlaw.com
  12
  13               DO NOT CALL OR WRITE THE COURT OR THE
                         OFFICE OF THE CLERK OF COURT
  14                          REGARDING THIS NOTICE.

  15
       Dated: ________________             By Order of the Court
  16                                       United States District Court
                                           Central District of California
  17                                       Southern Division
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                    EXHIBIT A-1
                                                                                 71
                                           - 23 -
       4829-9028-0358.v4
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 76 of 102 Page ID
                                 #:24326




                    EXHIBIT A-2
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 77 of 102 Page ID
                                 #:24327



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16                                   ) CLASS ACTION
     This Document Relates To:         )
  17                                   ) PROOF OF CLAIM AND RELEASE
            ALL ACTIONS.               )
  18                                   ) EXHIBIT A-2
                                       )
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4840-7404-9958.v2                                        EXHIBIT A-2
                                                                         72
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 78 of 102 Page ID
                                 #:24328



   1 I.         GENERAL INSTRUCTIONS
   2            1.         To recover as a Member of the Class based on your claims in the action
   3 entitled In re Banc of California Securities Litigation, No. SACV 17-00118 AG
   4 (DFMx) consolidated with SACV 17-00138 AG (DFMx) (the “Litigation”), you must
   5 complete and, on page __ hereof, sign this Proof of Claim and Release. If you fail to
   6 submit a timely and properly addressed (as set forth in paragraph 3 below) Proof of
   7 Claim and Release, your claim may be rejected and you may be precluded from any
   8 recovery from the Net Settlement Fund created in connection with the proposed
   9 Settlement of the Litigation.
  10            2.         Submission of this Proof of Claim and Release, however, does not assure
  11 that you will share in the proceeds of the Settlement of the Litigation.
  12            3.         YOU MUST MAIL OR SUBMIT ONLINE YOUR COMPLETED AND
  13 SIGNED PROOF OF CLAIM AND RELEASE ON OR BEFORE ________, 20__,
  14 ADDRESSED AS FOLLOWS:
  15                               Banc of California Securities Settlement
                                            Claims Administrator
  16                                       c/o Gilardi & Co. LLC
                                              P.O. Box 43319
  17                                    Providence, RI 02940-3319
  18            Online submissions: www.BancOfCaliforniaSecuritiesSettlement.com
  19 If you are NOT a Member of the Class (as defined in the Notice of Pendency and
  20 Proposed Settlement of Class Action (the “Notice”)), DO NOT submit a Proof of
  21 Claim and Release form.
  22            4.         If you are a Member of the Class and you do not timely request exclusion
  23 in connection with the proposed Settlement, you will be bound by the terms of any
  24 judgment entered in the Litigation, including the releases provided therein,
  25 WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM AND RELEASE
  26 FORM.
  27
  28
                                                      -1-
       4840-7404-9958.v2                                                       EXHIBIT A-2
                                                                                        73
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 79 of 102 Page ID
                                 #:24329



   1 II.        CLAIMANT IDENTIFICATION
   2            If you purchased or otherwise acquired Banc of California, Inc. (“Banc of
   3 California” or the “Company”) common stock (“Securities”) during the period from
   4 April 15, 2016 through and including January 20, 2017, and held the Securities in
   5 your name, you are the beneficial purchaser, acquirer or seller as well as the record
   6 purchaser, acquirer or seller. If, however, you purchased, otherwise acquired or sold
   7 Securities that were registered in the name of a third party, such as a nominee or
   8 brokerage firm, you are the beneficial purchaser, acquirer or seller and the third party
   9 is the record purchaser, acquirer or seller.
  10            Use Part I of this form entitled “Claimant Identification” to identify each
  11 purchaser, acquirer or seller of record (“nominee”), if different from the beneficial
  12 purchaser, acquirer or seller of the Securities which form the basis of this claim.
  13 THIS CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL
  14 PURCHASER(S),             ACQUIRER(S)         OR    SELLER(S)       OR     THE     LEGAL
  15 REPRESENTATIVE OF SUCH PURCHASER(S), ACQUIRER(S) OR SELLER(S)
  16 OF THE SECURITIES UPON WHICH THIS CLAIM IS BASED.
  17            All joint purchasers, acquirers and/or seller(s) must sign this claim. Executors,
  18 administrators, guardians, conservators and trustees must complete and sign this claim
  19 on behalf of persons represented by them and their authority must accompany this
  20 claim and their titles or capacities must be stated. The Social Security (or taxpayer
  21 identification) number and telephone number of the beneficial owner may be used in
  22 verifying the claim. Failure to provide the foregoing information could delay
  23 verification of your claim or result in rejection of the claim.
  24            If you are acting in a representative capacity on behalf of a Class Member (for
  25 example, as an executor, administrator, trustee, or other representative), you must
  26 submit evidence of your current authority to act on behalf of that Class Member. Such
  27 evidence would include, for example, letters testamentary, letters of administration, or
  28 a copy of the trust documents.
                                                  -2-
       4840-7404-9958.v2                                                     EXHIBIT A-2
                                                                                      74
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 80 of 102 Page ID
                                 #:24330



   1            NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
   2 numbers of transactions may request to, or may be requested to by the Claims
   3 Administrator, submit information regarding their transactions in electronic files. All
   4 such claimants MUST also submit a manually signed paper Proof of Claim and
   5 Release form listing all their transactions whether or not they also submit electronic
   6 copies. If you wish to submit your claim electronically, you must contact the Claims
   7 Administrator at edata@gilardi.com to obtain the required file layout. No electronic
   8 files will be considered to have been properly submitted unless the Claims
   9 Administrator issues to the claimant a written acknowledgement of receipt and
  10 acceptance of electronically submitted data.
  11 III.       CLAIM FORM
  12            Use Part II of this form entitled “Schedule of Transactions in Banc of California
  13 Securities” to supply all required details of your transaction(s) in Banc of California
  14 Securities. If you need more space or additional schedules, attach separate sheets
  15 giving all of the required information in substantially the same form. Sign and print or
  16 type your name on each additional sheet.
  17            On the schedules, provide all of the requested information with respect to all of
  18 your purchases or acquisitions and all of your sales of Banc of California Securities
  19 between April 15, 2016 and April 21, 2017, inclusive, whether such transactions
  20 resulted in a profit or a loss. You must also provide all of the requested information
  21 with respect to all of the Banc of California Securities you held at the close of trading
  22 on April 14, 2016, January 20, 2017, and April 21, 2017. Failure to report all such
  23 transactions may result in the rejection of your claim.
  24            List these transactions separately and in chronological order, by trade date,
  25 beginning with the earliest. You must accurately provide the month, day and year of
  26 each transaction you list.
  27
  28
                                                  -3-
       4840-7404-9958.v2                                                     EXHIBIT A-2
                                                                                      75
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 81 of 102 Page ID
                                 #:24331



   1            The date of covering a “short sale” is deemed to be the date of purchase of Banc
   2 of California Securities. The date of a “short sale” is deemed to be the date of sale of
   3 Banc of California Securities.
   4            Copies of stockbroker confirmation slips, stockbroker statements, or other
   5 documents evidencing your transactions in Banc of California Securities should be
   6 attached to your claim, including documentation for the close of any exchange traded
   7 options listed on your claim even if the option was closed outside of the period
   8 between April 15, 2016 and January 20, 2017, inclusive. If any such documents are
   9 not in your possession, please obtain a copy or equivalent documents from your
  10 broker because these documents are necessary to prove and process your claim.
  11 Failure to provide this documentation could delay verification of your claim or result
  12 in rejection of your claim.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -4-
       4840-7404-9958.v2                                                    EXHIBIT A-2
                                                                                     76
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 82 of 102 Page ID
                                 #:24332



   1                              UNITED STATES DISTRICT COURT
   2                             CENTRAL DISTRICT OF CALIFORNIA
   3                                      SOUTHERN DIVISION
   4                            In re Banc of California Securities Litigation,
   5                       Case No. SACV 17-00118 AG (DFMx) consolidated with
                                       SACV 17-00138 AG (DFMx)
   6
                                   PROOF OF CLAIM AND RELEASE
   7
       Must Be Postmarked (if Mailed) or Received (if Submitted Online) No Later Than:
   8
                                        ___________________, 20__
   9
                                             Please Type or Print
  10
           Remember to attach copies of stockbroker confirmation slips, stockbroker
  11 statements or other documentation of your transactions in Banc of California
     Securities. Failure to provide this documentation could delay verification of your
  12 claim or result in rejection of your claim.
  13
     PART I:      CLAIMANT IDENTIFICATION
  14
  15 Beneficial Owner’s Name (First, Middle, Last)
  16
       Street Address
  17
  18 City                                               State or Province
  19
  20 Zip Code or Postal Code                            Country

  21                                                    ___________         Individual
     Social Security Number or
  22 Taxpayer Identification Number                     ___________         Corporation/Other
  23
  24 Area Code                    Telephone Number (work)
  25
       Area Code                  Telephone Number (home)
  26
  27 Record Owner’s Name (if different from beneficial owner listed above)
  28
                                                     -5-
       4840-7404-9958.v2                                                          EXHIBIT A-2
                                                                                           77
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 83 of 102 Page ID
                                 #:24333



   1 PART II:              SCHEDULE OF TRANSACTIONS IN BANC OF CALIFORNIA
                           SECURITIES
   2
                A.         Number of Banc of California Securities held at the close of trading on
   3                       April 14, 2016: ____________.
   4            B.         Purchases or acquisitions of Banc of California Securities between
                           April 15, 2016 and April 21, 2017, inclusive:
   5
                                                  Number of
   6                         Trade Date           Securities        Total Purchase or
                            Mo. Day Year         Purchased or       Acquisition Price
   7                                              Acquired
   8                   1. ______________ 1. ______________ 1. ______________
   9                   2. ______________ 2. ______________ 2. ______________
  10                   3. ______________ 3. ______________ 3. ______________
  11
                IMPORTANT: Identify by number listed above all purchases in which you
  12            covered a “short sale”: ________________________
  13            C.         Sales of Banc of California Securities between April 15, 2016 and
                           April 21, 2017, inclusive:
  14
  15                         Trade Date           Number of          Total Sales Price
                            Mo. Day Year        Securities Sold
  16
                       1. ______________ 1. ______________ 1. ______________
  17
                       2. ______________ 2. ______________ 2. ______________
  18
                       3. ______________ 3. ______________ 3. ______________
  19
  20            D.         Number of Banc of California Securities held at the close of trading on
                           January 20, 2017: _________________
  21
                E.         Number of Banc of California Securities held at the close of trading on
  22                       April 21, 2017: _________________
  23            If you require additional space, attach extra schedules in the same format as
  24 above. Sign and print your name on each additional page.
  25            YOU MUST READ AND SIGN THE RELEASE ON PAGE                                 .
  26 FAILURE TO SIGN THE RELEASE MAY RESULT IN A DELAY IN
  27 PROCESSING YOUR CLAIM OR IN THE REJECTION OF YOUR CLAIM.
  28
                                                     -6-
       4840-7404-9958.v2                                                       EXHIBIT A-2
                                                                                        78
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 84 of 102 Page ID
                                 #:24334



   1 IV.        SUBMISSION TO JURISDICTION OF COURT AND
                ACKNOWLEDGMENTS
   2
   3            I (We) submit this Proof of Claim and Release under the terms of the
   4 Stipulation of Settlement described in the Notice. I (We) also submit to the
   5 jurisdiction of the United States District Court for the Central District of California
   6 with respect to my (our) claim as a Class Member and for purposes of enforcing the
   7 release set forth herein. I (We) further acknowledge that I am (we are) bound by and
   8 subject to the terms of any judgment that may be entered in the Litigation. I (We)
   9 agree to furnish additional information to the Claims Administrator to support this
  10 claim if requested to do so. I (We) have not submitted any other claim in connection
  11 with the purchase or acquisition of Banc of California Securities and know of no other
  12 person having done so on my (our) behalf.
  13 V.    RELEASE
  14            1.         I (We) hereby acknowledge full and complete satisfaction of, and do
  15 hereby fully, finally and forever settle, release and discharge from the Released
  16 Plaintiff’s Claims each and all of the Released Defendant Parties as provided in
  17 paragraph 4.1 of the Stipulation of Settlement.
  18            2.         This release shall be of no force or effect unless and until the Court
  19 approves the Stipulation of Settlement and the Settlement becomes effective on the
  20 Effective Date.
  21            3.         I (We) hereby warrant and represent that I (we) have not assigned or
  22 transferred or purported to assign or transfer, voluntarily or involuntarily, any matter
  23 released pursuant to this release or any other part or portion thereof.
  24            4.         I (We) hereby warrant and represent that I (we) have included
  25 information about all of my (our) purchases, acquisitions and sales of Banc of
  26 California Securities between April 15, 2016 and April 21, 2017, inclusive, and the
  27 number of Banc of California Securities held by me (us) at the close of trading on
  28 April 14, 2016, January 20, 2017, and April 21, 2017.
                                            -7-
       4840-7404-9958.v2                                                      EXHIBIT A-2
                                                                                       79
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 85 of 102 Page ID
                                 #:24335



   1            I declare under penalty of perjury under the laws of the United States of
   2 America that the foregoing information supplied by the undersigned is true and
   3 correct.
   4       Executed this ________________ day of ____________________________
                                                         (Month/Year)
   5
     in ________________________________________________________________.
   6            (City)                       (State/Country)
   7
   8                                                 (Sign your name here)
   9
                                                     (Type or print your name here)
  10
  11                                                 (Capacity of person(s) signing,
  12                                                 e.g., Beneficial Purchaser or Acquirer,
                                                     Executor or Administrator)
  13
  14              ACCURATE CLAIMS PROCESSING TAKES A
                         SIGNIFICANT AMOUNT OF TIME.
  15                   THANK YOU FOR YOUR PATIENCE.
  16 Reminder Checklist:
  17            1.         Please sign the above release and acknowledgment.
  18            2.         Remember to attach copies of supporting documentation.
  19            3.         Do not send originals of stock certificates or other documentation as they
                           will not be returned.
  20
                4.         Keep a copy of your claim form and all supporting documentation for
  21                       your records.
  22            5.         If you desire an acknowledgment of receipt of your claim form, please
                           send it Certified Mail, Return Receipt Requested.
  23
                6.         If you move, please send your new address to the address below.
  24
                7.         Do not use red pen or highlighter on the Proof of Claim and Release or
  25                       supporting documentation.
  26 THIS PROOF OF CLAIM AND RELEASE MUST BE SUBMITTED ONLINE
     OR IF MAILED POSTMARKED NO LATER THAN ______________, 20__,
  27 ADDRESSED AS FOLLOWS:
  28
                                                       -8-
       4840-7404-9958.v2                                                         EXHIBIT A-2
                                                                                          80
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 86 of 102 Page ID
                                 #:24336



   1                          Banc of California Securities Settlement
                                       Claims Administrator
   2                                  c/o Gilardi & Co. LLC
                                         P.O. Box 43319
   3                               Providence, RI 02940-3319
                           www.BancOfCaliforniaSecuritiesSettlement.com
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -9-
       4840-7404-9958.v2                                             EXHIBIT A-2
                                                                              81
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 87 of 102 Page ID
                                 #:24337




                    EXHIBIT A-3
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 88 of 102 Page ID
                                 #:24338



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16 This Document Relates To:         ) CLASS ACTION
                                       )
  17        ALL ACTIONS.               ) SUMMARY NOTICE
                                       )
  18                                   ) EXHIBIT A-3
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4849-1251-7542.v2                                        EXHIBIT A-3
                                                                         82
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 89 of 102 Page ID
                                 #:24339



   1 IF YOU PURCHASED OR ACQUIRED BANC OF CALIFORNIA, INC. (“BANC
     OF CALIFORNIA”) COMMON STOCK FROM APRIL 15, 2016, THROUGH AND
   2 INCLUDING JANUARY 20, 2017 (THE “CLASS”), YOU COULD RECEIVE A
   3 PAYMENT FROM A CLASS ACTION SETTLEMENT. CERTAIN PERSONS
     ARE EXCLUDED FROM THE DEFINITION OF THE CLASS AS SET FORTH IN
   4 THE STIPULATION OF SETTLEMENT.
   5            PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS MAY BE
   6 AFFECTED BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.
   7            YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of
   8 Civil Procedure and Order of the United States District Court for the Central District
   9 of California, Southern Division, that the above-captioned litigation (the “Litigation”)
  10 has been certified as a class action and that a Settlement has been proposed for
  11 $19,750,000 in cash. A hearing will be held on ____________, 20__, at __:__ _.m.,
  12 before the Honorable Andrew J. Guilford at the Ronald Reagan Federal Building and
  13 United States Courthouse, 411 West Fourth Street, Courtroom 10D, Santa Ana, CA
  14 92701, for the purpose of determining whether: (1) the proposed Settlement should be
  15 approved by the Court as fair, reasonable and adequate; (2) the proposed Plan of
  16 Allocation for distribution of the Settlement proceeds is fair, reasonable and adequate
  17 and therefore should be approved; and (3) the application of Lead Counsel for the
  18 payment of attorneys’ fees and litigation expenses from the Settlement Fund,
  19 including interest earned thereon, and an amount for Lead Plaintiff pursuant to
  20 15 U.S.C. §78u-4(a)(4) in connection with its representation of the Class, should be
  21 approved; and (4) the Court should enter the Final Judgment and Order of Dismissal
  22 with Prejudice.
  23            IF YOU ARE A MEMBER OF THE CLASS DESCRIBED ABOVE, YOUR
  24 RIGHTS WILL BE AFFECTED BY THE SETTLEMENT OF THE LITIGATION,
  25 AND YOU MAY BE ENTITLED TO SHARE IN THE SETTLEMENT FUND. If
  26 you have not received a detailed Notice of Pendency and Proposed Settlement of
  27 Class Action (the “Notice”) and a copy of the Proof of Claim and Release, you may
  28 obtain a copy of these documents by contacting the Claims Administrator: Banc of
                                               -1-
       4849-1251-7542.v2                                                 EXHIBIT A-3
                                                                                  83
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 90 of 102 Page ID
                                 #:24340



   1 California Securities Settlement, c/o Gilardi & Co. LLC, P.O. Box 43319, Providence,
   2 RI 02940-3319, 1-866-617-3471. You may also obtain copies of the Stipulation of
   3 Settlement,           Notice      and   Proof      of    Claim      and      Release      at
   4 www.BancOfCaliforniaSecuritiesSettlement.com.
   5            If you are a Class Member, to be eligible to share in the distribution of the Net
   6 Settlement Fund, you must submit a Proof of Claim and Release by mail postmarked
   7 no later than ____________, 20__, or submit it online by that date, establishing that
   8 you are entitled to a recovery. If you do not submit a valid Proof of Claim and
   9 Release, you will not share in the distribution of the Net Settlement Fund, but you will
  10 still be bound by any judgment entered by the Court in this Litigation (including the
  11 releases provided for therein).
  12            If you are a Class Member and do not exclude yourself from the Class, you will
  13 be bound by any judgment entered by the Court in this Litigation (including the
  14 releases provided for therein) whether or not you submit a Proof of Claim and
  15 Release. To exclude yourself from the Class, you must submit a written request for
  16 exclusion so that is postmarked no later than ____________, 20__, in accordance with
  17 the instructions set forth in the Notice. If you request exclusion, you will not recover
  18 money pursuant to the Settlement. Any objection to the proposed Settlement, the Plan
  19 of Allocation, or the fee and expense application must be filed with the Court and
  20 delivered such that it is received by each of the following no later than _______, 20__:
  21                          Court:
  22                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  23                          CLERK OF THE COURT
                              Ronald Reagan Federal Building &
  24                           United States Courthouse
                              411 West Fourth Street
  25                          Santa Ana, CA 92701
  26
  27
  28
                                                  -2-
       4849-1251-7542.v2                                                     EXHIBIT A-3
                                                                                      84
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 91 of 102 Page ID
                                 #:24341



   1                       Lead Counsel:
   2                       ROBBINS GELLER RUDMAN
                            & DOWD LLP
   3                       THEODORE J. PINTAR
                           655 West Broadway, Suite 1900
   4                       San Diego, CA 92101
                           Telephone: 800/449-4900
   5
                           Defendants’ Counsel:
   6
                           MORRISON & FOERSTER LLP
   7                       MARK R. McDONALD
                           707 Wilshire Blvd., Suite 6000
   8                       Los Angeles, CA 90017
                           Telephone: 213/892-5200
   9
       PLEASE DO NOT CONTACT THE COURT, THE CLERK’S OFFICE,
  10
       DEFENDANT, OR DEFENDANT’S COUNSEL REGARDING THIS NOTICE. If
  11
       you have any questions about the Settlement, or your eligibility to participate in the
  12
       Settlement, you may contact Lead Counsel at the address and phone number listed
  13
       above.
  14
       DATED: _____________                     BY ORDER OF THE COURT
  15                                            UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
  16                                            SOUTHERN DIVISION
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -3-
       4849-1251-7542.v2                                                 EXHIBIT A-3
                                                                                  85
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 92 of 102 Page ID
                                 #:24342




                       EXHIBIT B
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 93 of 102 Page ID
                                 #:24343



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 SPENCER A. BURKHOLZ (147029)
     LAURIE L. LARGENT (153493)
   3 ROBERT R. HENSSLER JR. (216165)
     MATTHEW I. ALPERT (238024)
   4 ERIKA OLIVER (306614)
     655 West Broadway, Suite 1900
   5 San Diego, CA 92101
     Telephone: 619/231-1058
   6 619/231-7423 (fax)
     spenceb@rgrdlaw.com
   7 llargent@rgrdlaw.com
     bhenssler@rgrdlaw.com
   8 malpert@rgrdlaw.com
     eoliver@rgrdlaw.com
   9
     Lead Counsel for Plaintiff
  10
                          UNITED STATES DISTRICT COURT
  11
                        CENTRAL DISTRICT OF CALIFORNIA
  12
                                SOUTHERN DIVISION
  13
     In re BANC OF CALIFORNIA          ) No. SACV 17-00118 AG (DFMx)
  14 SECURITIES LITIGATION             ) consolidated with
                                       )
  15                                   ) SACV 17-00138 AG (DFMx)
                                       )
  16                                   ) CLASS ACTION
     This Document Relates To:         )
  17                                   ) [PROPOSED] FINAL JUDGMENT
                                       ) AND ORDER OF DISMISSAL WITH
  18        ALL ACTIONS.               ) PREJUDICE
                                       )
  19                                   ) EXHIBIT B
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4836-9289-2582.v3                                         EXHIBIT B
                                                                        86
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 94 of 102 Page ID
                                 #:24344



   1            This matter came before the Court for hearing pursuant to the Order of this
   2 Court, dated ____________, on the application of the Settling Parties for approval of
   3 the Settlement set forth in the Stipulation of Settlement dated October 28, 2019 (the
   4 “Stipulation”). Due and adequate notice having been given to the Class as required in
   5 the Order, the Court having considered all papers filed and proceedings held herein
   6 and otherwise being fully informed in the premises and good cause appearing
   7 therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
   8            1.         This Judgment incorporates by reference the definitions in the
   9 Stipulation, and all terms used herein shall have the same meanings as set forth in the
  10 Stipulation, unless otherwise stated herein.
  11            2.         This Court has jurisdiction over the subject matter of the Litigation and
  12 over all parties to the Litigation, including all Members of the Class.
  13            3.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court
  14 hereby approves the Settlement set forth in the Stipulation and finds that:
  15                       (a)   the Stipulation and the Settlement contained therein are, in all
  16 respects, fair, reasonable and adequate;
  17                       (b)   there was no collusion in connection with the Stipulation;
  18                       (c)   the Stipulation was the product of informed, arm’s-length
  19 negotiations among competent, able counsel; and
  20                       (d)   the record is sufficiently developed and complete to have enabled
  21 Lead Plaintiff and Defendant Banc of California to have adequately evaluated and
  22 considered their positions.
  23            4.         Accordingly, the Court directs the Settling Parties to consummate the
  24 Settlement pursuant to the Stipulation, as well as the terms and provisions hereof. The
  25 Litigation and all claims contained therein are dismissed with prejudice as to Lead
  26 Plaintiff and the other Class Members. Except as to any persons who validly request
  27 exclusion and whose names are set out in Exhibit 1 hereto, the Court hereby dismisses
  28 with prejudice the Litigation and all Released Plaintiff’s Claims (including, without
                                                      -1-
       4836-9289-2582.v3                                                          EXHIBIT B
                                                                                         87
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 95 of 102 Page ID
                                 #:24345



   1 limitation, Unknown Claims) of the Class as against each and all of the Released
   2 Defendant Parties. The Settling Parties are to bear their own costs except as otherwise
   3 provided in the Stipulation.
   4            5.         No Person shall have any claim against Lead Plaintiff, Lead Counsel, or
   5 the Claims Administrator, or any other Person designated by Lead Counsel based on
   6 determinations or distributions made substantially in accordance with the Stipulation
   7 and the Settlement contained therein, the Plan of Allocation, or further order(s) of the
   8 Court.
   9            6.         Upon the Effective Date, Lead Plaintiff and each of the Class Members
  10 shall be deemed to have, and by operation of this Judgment shall have, fully, finally
  11 and forever waived, released, discharged, and dismissed each and every one of the
  12 Released Plaintiff’s Claims (including, without limitation, Unknown Claims) against
  13 each and every one of the Released Defendant Parties with prejudice on the merits,
  14 whether or not Lead Plaintiff or such Class Member executes and delivers the Proof of
  15 Claim and Release and whether or not Lead Plaintiff or each of the Class Members
  16 ever seeks or obtains any distribution from the Settlement Fund. Claims to enforce
  17 the terms of the Stipulation are not released.
  18            7.         Upon the Effective Date, Defendant Banc of California and each and
  19 every Released Defendant Party shall be deemed to have, and by operation of this
  20 Judgment shall have, fully, finally and forever waived, released, discharged, and
  21 dismissed the Releasing Plaintiff Parties from all Released Defendant’s Claims
  22 (including, without limitation, Unknown Claims). Claims to enforce the terms of the
  23 Stipulation are not released.
  24            8.         Upon the Effective Date, Lead Plaintiff, all Class Members and anyone
  25 claiming through or on behalf of any of them are forever barred and enjoined from
  26 commencing, instituting, asserting or continuing to prosecute any action or proceeding
  27 in any court of law or equity, arbitration tribunal, administration forum or other forum
  28
                                                     -2-
       4836-9289-2582.v3                                                        EXHIBIT B
                                                                                       88
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 96 of 102 Page ID
                                 #:24346



   1 of any kind any of the Released Plaintiff’s Claims (including, without limitation,
   2 Unknown Claims) against any of the Released Defendant Parties.
   3            9.         The distribution of the Notice of Pendency and Proposed Settlement of
   4 Class Action and publication of the Summary Notice as provided for in the
   5 Preliminary Approval Order constituted the best notice practicable under the
   6 circumstances, including individual notice to Class Members who could be identified
   7 through reasonable effort. The notice provided was the best notice practicable under
   8 the circumstances of those proceedings and of the matters set forth therein, including
   9 the proposed Settlement set forth in the Stipulation, to all Persons entitled to such
  10 notice, and said notice fully satisfied the requirements of Federal Rule of Civil
  11 Procedure 23, due process and any other applicable law, including the Private
  12 Securities Litigation Reform Act of 1995. No Class Member is relieved from the
  13 terms of the Settlement, including the releases provided for therein, based upon the
  14 contention or proof that such Class Member failed to receive actual or adequate
  15 notice. A full opportunity has been offered to the Class Members to object to the
  16 proposed Settlement and to participate in the hearing thereon. The Court further finds
  17 that the notice provisions of the Class Action Fairness Act, 28 U.S.C. Section 1715,
  18 were fully discharged and that the statutory waiting period has elapsed. Thus, the
  19 Court hereby determines that all Members of the Class are bound by this Judgment,
  20 except those persons listed on Exhibit 1 to this Judgment.
  21            10.        Any Plan of Allocation submitted by Lead Counsel or any order entered
  22 regarding any attorneys’ fee and expense application shall in no way disturb or affect
  23 this Judgment and shall be considered separate from this Judgment. Any order or
  24 proceeding relating to the Plan of Allocation or any order entered regarding any
  25 attorneys’ fee and expense application, or any appeal from any order relating thereto
  26 or reversal or modification thereof, shall not affect or delay the finality of the Final
  27 Judgment in this action.
  28
                                                     -3-
       4836-9289-2582.v3                                                       EXHIBIT B
                                                                                      89
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 97 of 102 Page ID
                                 #:24347



   1            11.        This Judgment and the Stipulation, whether or not consummated, and any
   2 discussion, negotiation, proceeding, or agreement relating to the Stipulation, the
   3 Settlement, and any matter arising in connection with settlement discussions or
   4 negotiations, proceedings, or agreements, shall not be offered or received against or to
   5 the prejudice of the Settling Parties or their respective counsel, for any purpose other
   6 than in an action to enforce the terms hereof, and in particular:
   7                       (a)   do not constitute, and shall not be offered or received against or to
   8 the prejudice of Defendant Banc as evidence of, or construed as, or deemed to be
   9 evidence of any presumption, concession or admission by Defendant Banc with
  10 respect to the truth of any allegation by Lead Plaintiff and the Class or the validity of
  11 any claim that has been or could have been asserted in the Litigation or in any
  12 litigation, including, but not limited to, the Released Plaintiff’s Claims, or of any
  13 liability, damages, negligence, fault or wrongdoing of Defendant Banc or any person
  14 or entity whatsoever;
  15                       (b)   do not constitute, and shall not be offered or received against or to
  16 the prejudice of Defendant Banc as evidence of a presumption, concession, or
  17 admission of any fault, misrepresentations, or omission with respect to any statement
  18 or written document approved or made by Defendant Banc, or against or to the
  19 prejudice of Lead Plaintiff or any other Class Members as evidence of any infirmity in
  20 the claims of Lead Plaintiff or the other Class Members;
  21                       (c)   do not constitute, and shall not be offered or received against or to
  22 the prejudice of Defendant Banc, Lead Plaintiff, any other Class Members, or their
  23 respective counsel, as evidence of a presumption, concession or admission with
  24 respect to any liability, damages, negligence, fault, infirmity, or wrongdoing, or in any
  25 way referred to for any other reason against or to the prejudice of any of the Settling
  26 Parties, in any other civil, criminal, or administrative action or proceeding, other than
  27 such proceedings as may be necessary to effectuate the provisions of the Stipulation;
  28
                                                      -4-
       4836-9289-2582.v3                                                           EXHIBIT B
                                                                                          90
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 98 of 102 Page ID
                                 #:24348



   1                       (d)   do not constitute, and shall not be construed as, or offered or
   2 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
   3 Class Members, as evidence of a presumption, concession, or admission that the
   4 consideration to be given hereunder represents the amount which could be or would
   5 have been recovered after trial;
   6                       (e)   do not constitute, and shall not be construed as, or offered or
   7 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
   8 Class Members, as evidence of a presumption, concession, or admission that any of
   9 their claims are without merit or infirm or that damages recoverable under the
  10 Consolidated Complaint would not have exceeded the Settlement Amount.
  11            12.        Without affecting the finality of this Judgment in any way, this Court
  12 retains continuing jurisdiction over: (a) implementation of the Settlement and any
  13 award or distribution of the Settlement Fund, including interest earned thereon;
  14 (b) disposition of the Settlement Fund; (c) hearing and determining applications for
  15 attorneys’ fees and expenses in the Litigation; and (d) all parties hereto for the purpose
  16 of construing, enforcing and administering the Settlement.
  17            13.        The Court finds that the Settling Parties and their respective counsel at all
  18 times complied with the requirements of Federal Rule of Civil Procedure 11.
  19            14.        If the Settlement does not become effective in accordance with the terms
  20 of the Stipulation, or the Effective Date does not occur, including by reason of the
  21 dismissal, with prejudice, of Steven A. Sugarman, not being entered by the Court or
  22 by such dismissal not becoming Final, or the Settlement Fund, or any portion thereof,
  23 is returned to Defendant Banc of California or its insurers, then this Judgment shall be
  24 rendered null and void to the extent provided by and in accordance with the
  25 Stipulation and shall be vacated; and in such event, all orders entered and releases
  26 delivered in connection herewith shall be null and void to the extent provided by and
  27 in accordance with the Stipulation.
  28
                                                        -5-
       4836-9289-2582.v3                                                             EXHIBIT B
                                                                                            91
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 99 of 102 Page ID
                                 #:24349



   1            15.        The Settling Parties shall bear their own costs and expenses except as
   2 otherwise provided in the Stipulation or in this Judgment.
   3            16.        Without further order of the Court, the Settling Parties may agree to
   4 reasonable extensions of time to carry out any of the provisions of the Stipulation.
   5            17.        The Court directs immediate entry of this Judgment by the Clerk of the
   6 Court.
   7            18.        The Court’s orders entered during this Litigation relating to the
   8 confidentiality of information shall survive this Settlement.
   9            IT IS SO ORDERED.
  10 DATED: ________________                     ______________________________________
                                                 THE HONORABLE ANDREW J. GUILFORD
  11
                                                 UNITED STATES DISTRICT JUDGE
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     -6-                        EXHIBIT B
       4836-9289-2582.v3
                                                                                       92
Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 100 of 102 Page ID
                                 #:24350


                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on October 30, 2019, I authorized the

 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

 to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ Laurie L. Largent
                                                    LAURIE L. LARGENT

                                                    ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101-8498
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)

                                                    E-mail: llargent@rgrdlaw.com




                                       -93-
     Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 101 of 102 Page ID
                                       #:24351
Mailing Information for a Case 8:17-cv-00118-AG-DFM      In re Banc of California
Securities Litigation,
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Manuel A Abascal
      manny.abascal@lw.com,manuel-abascal-7112@ecf.pacerpro.com

      Zainab Anna Ali
      zali@mofo.com

      Matthew Isaac Alpert
      malpert@rgrdlaw.com,kathyj@rgrdlaw.com,e_file_sd@rgrdlaw.com,MAlpert@ecf.courtdrive.com

      Joel M Athey
      joel.athey@dlapiper.com,joel-athey-7389@ecf.pacerpro.com,kimberly.bachman@dlapiper.com

      Margaret Nicole Buckles
      mbuckles@mofo.com

      Spencer Alan Burkholz
      spenceb@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jordan Davisson Cook
      jordan.cook@lw.com,#ocecf@lw.com,jordan-cook-5273@ecf.pacerpro.com

      Roman E Darmer , II
      rdarmer@jonesday.com,lmatson@jonesday.com,jthakur@jonesday.com,ECFIrvineNotifications@jonesday.com,epete@jonesday.com

      Joseph De Leon
      joseph.deleon@lw.com

      Lionel Zevi Glancy
      lglancy@glancylaw.com,lionel-glancy-2522@ecf.pacerpro.com,info@glancylaw.com

      Brian T Glennon
      brian.glennon@lw.com,shirin.behrooz@lw.com,brian-glennon-0505@ecf.pacerpro.com

      Andrew R Gray
      andrew.gray@lw.com,andrew-gray-3541@ecf.pacerpro.com,#ocecf@lw.com,khadijah-fields-
      2405@ecf.pacerpro.com,jordan.cook@lw.com,CLAUDIA.BARBERENA@lw.com,jana.roach@lw.com

      Robert Russell Henssler , Jr
      bhenssler@rgrdlaw.com,e_file_sd@rgrdlaw.com

      William C Herbert
      wherbert@mofo.com

      Robert B Hubbell
      rhubbell@mofo.com,docket-la@mofo.com,dawn-millner-4650@ecf.pacerpro.com,robert-hubbell-
      7718@ecf.pacerpro.com,dmillner@mofo.com

      Michele D Johnson
      michele.johnson@lw.com,michele-johnson-7426@ecf.pacerpro.com,#ocecf@lw.com,khadijah-fields-
      2405@ecf.pacerpro.com,jana.roach@lw.com

      Laurie L Largent
      llargent@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Charles Henry Linehan
      clinehan@glancylaw.com,charles-linehan-8383@ecf.pacerpro.com

      Tricia L McCormick
      triciam@rgrdlaw.com,e_file_sd@rgrdlaw.com

                                                          -94-
         Case 8:17-cv-00118-AG-DFM Document 592 Filed 10/30/19 Page 102 of 102 Page ID
      Mark R McDonald                               #:24352
      mmcdonald@mofo.com,docket-la@mofo.com,mmendoza@mofo.com,melissa-mendoza-4207@ecf.pacerpro.com,mark-mcdonald-
      0458@ecf.pacerpro.com

      Erika Limpin Oliver
      eoliver@rgrdlaw.com,crosini@rgrdlaw.com,kmccormack@rgrdlaw.com,CRosini@rgrdlaw.com

      Steven J Olson
      solson@omm.com,steven-j-olson-2026@ecf.pacerpro.com

      Lesley F Portnoy
      LPortnoy@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com

      Robert Vincent Prongay
      rprongay@glancylaw.com,CLinehan@glancylaw.com,info@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com

      Nicholas Gray Purcell
      nick.purcell@wilmerhale.com

      Joseph Roth Rosner
      jrosner@mofo.com

      Carlos Salas
      ecoff@ecofflaw.com

      Nathan Matthew Saper
      nathan.saper@lw.com

      Robert Moss Tiefenbrun
      rtiefenbrun@jonesday.com,lmatson@jonesday.com,ecfirvinenotifications@jonesday.com,ynomiyama@jonesday.com

      Kristen Meredith Tuey
      kristen.tuey@lw.com,kristen-tuey-6684@ecf.pacerpro.com

      Ryan Arber Walsh
      ryan.walsh@lw.com,ryan--walsh-0031@ecf.pacerpro.com,#ocecf@lw.com

      Whitney Bruder Weber
      whitney.weber@lw.com,whitney-weber-2642@ecf.pacerpro.com,#sflitigationservices@lw.com

      Meryl L Young
      myoung@gibsondunn.com,pmclean@gibsondunn.com

      Mazamir Yousefi
      mazamir.yousefi@lw.com,mazamir-yousefi-1016@ecf.pacerpro.com,#ocecf@lw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing).
You may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.

  (No manual recipients)




                                                              -95-
